 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

               Northern District of California

 Case number (If known):                               Chapter you are filing under:
                                                       ✔
                                                       ❑        Chapter 7
                                                       ❑        Chapter 11
                                                       ❑        Chapter 12
                                                       ❑        Chapter 13                                                           ❑Check if this is an
                                                                                                                                        amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                       About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Paul
       government-issued picture                   First name                                            First name
       identification (for example, your
                                                   Eric
       driver’s license or passport).
                                                   Middle name                                           Middle name
       Bring your picture identification to        Parnaste
       your meeting with the trustee.              Last name                                             Last name


                                                   Suffix (Sr., Jr, II, III)                             Suffix (Sr., Jr, II, III)




  2.   All other names you have used
                                                   Paul
       in the last 8 years                         First name                                            First name
       Include your married or maiden              E
       names.                                      Middle name                                           Middle name
                                                   Parnaste
                                                   Last name                                             Last name



                                                   Paul
                                                   First name                                            First name


                                                   Middle name                                           Middle name
                                                   Parnaste
                                                   Last name                                             Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 6        4       3   1                     xxx - xx -
       Social Security number or
       federal Individual Taxpayer                 OR                                                    OR
       Identification number                       9xx - xx -                                            9xx - xx -
       (ITIN)



                Case:
Official Form 101           19-31136               Doc# 1 Voluntary
                                                            Filed:Petition
                                                                    10/30/19          Entered:
                                                                           for Individuals Filing for 10/30/19
                                                                                                      Bankruptcy 15:44:54              Page 1 of 75            page 1
Debtor 1            Paul                Eric                        Parnaste                                            Case number (if known)
                    First Name          Middle Name                 Last Name


                                         About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


 4.   Any business names and
      Employer Identification
                                         ✔I have not used any business names or EINs.
                                         ❑                                                                   ❑I have not used any business names or EINs.
      Numbers (EIN) you have used
      in the last 8 years
                                         Business name                                                       Business name
      Include trade names and doing
      business as names
                                         Business name                                                       Business name


                                                      -                                                                   -
                                         EIN                                                                 EIN


                                                      -                                                                   -
                                         EIN                                                                 EIN




                                                                                                             If Debtor 2 lives at a different address:
 5.   Where you live
                                          1563 Lincoln Ave #2
                                         Number            Street                                            Number            Street




                                          San Rafael, CA 94901
                                         City                                     State     ZIP Code         City                                     State     ZIP Code

                                          Marin
                                         County                                                              County

                                         If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                         it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices
                                         this mailing address.                                           to you at this mailing address.


                                         Number            Street                                            Number            Street



                                         P.O. Box                                                            P.O. Box



                                         City                                     State     ZIP Code         City                                     State     ZIP Code




 6.   Why you are choosing this          Check one:                                                          Check one:
      district to file for bankruptcy
                                         ✔
                                         ❑      Over the last 180 days before filing this petition, I have   ❑      Over the last 180 days before filing this petition, I have
                                                lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                         ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




                Case:
Official Form 101        19-31136        Doc# 1 Voluntary
                                                  Filed:Petition
                                                          10/30/19          Entered:
                                                                 for Individuals Filing for 10/30/19
                                                                                            Bankruptcy 15:44:54                              Page 2 of 75                   page 2
Debtor 1           Paul                 Eric                       Parnaste                                              Case number (if known)
                   First Name           Middle Name                    Last Name


Part 2: Tell the Court About Your Bankruptcy Case


                                        Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
 7.   The chapter of the Bankruptcy     (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
      Code you are choosing to file
      under
                                        ✔
                                        ❑        Chapter 7
                                        ❑        Chapter 11
                                        ❑        Chapter 12
                                        ❑        Chapter 13




 8.   How you will pay the fee          ✔
                                        ❑      I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                               about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                               order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                               a pre-printed address.

                                        ❑      I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                               Your Filing Fee in Installments (Official Form 103A).

                                        ❑      I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                               but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                               that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                               out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                        ✔ No.
                                        ❑
 9.   Have you filed for bankruptcy
      within the last 8 years?          ❑Yes.        District                                          When                          Case number
                                                                                                              MM / DD / YYYY

                                                     District                                          When                          Case number
                                                                                                              MM / DD / YYYY

                                                     District                                          When                          Case number
                                                                                                              MM / DD / YYYY



                                        ✔ No.
                                        ❑
 10. Are any bankruptcy cases
      pending or being filed by a       ❑Yes.        Debtor                                                                       Relationship to you
      spouse who is not filing this
      case with you, or by a business                District                                      When                           Case number, if known
      partner, or by an affiliate?                                                                        MM / DD / YYYY


                                                     Debtor                                                                       Relationship to you

                                                     District                                      When                           Case number, if known
                                                                                                          MM / DD / YYYY




                                        ❑      No.    Go to line 12.
 11. Do you rent your residence?
                                        ✔
                                        ❑      Yes. Has your landlord obtained an eviction judgment against you?

                                                      ✔
                                                      ❑   No. Go to line 12.

                                                      ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                          of this bankruptcy petition.




                Case:
Official Form 101       19-31136         Doc# 1 Voluntary
                                                  Filed:Petition
                                                          10/30/19          Entered:
                                                                 for Individuals Filing for 10/30/19
                                                                                            Bankruptcy 15:44:54                              Page 3 of 75                      page 3
Debtor 1             Paul                    Eric                        Parnaste                                          Case number (if known)
                     First Name              Middle Name                  Last Name


Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                             ✔
                                             ❑      No. Go to Part 4.
 12. Are you a sole proprietor of any
     full- or part-time business?            ❑      Yes. Name and location of business

     A sole proprietorship is a business
     you operate as an individual, and is           Name of business, if any
     not a separate legal entity such as
     a corporation, partnership, or LLC.
                                                    Number           Street
     If you have more than one sole
     proprietorship, use a separate
     sheet and attach it to this petition.

                                                    City                                                       State        ZIP Code

                                                    Check the appropriate box to describe your business:

                                                    ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                    ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                    ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                    ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                    ❑      None of the above




                                    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
 13. Are you filing under Chapter 11deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
     of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
     you a small business debtor?   11 U.S.C. § 1116(1)(B).
     For a definition of small business      ✔
                                             ❑      No.        I am not filing under Chapter 11.
     debtor, see 11 U.S.C. § 101(51D).
                                             ❑      No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                               Bankruptcy Code.

                                             ❑      Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                               Code.


Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                             ✔
                                             ❑      No.
 14. Do you own or have any
     property that poses or is               ❑      Yes.     What is the hazard?
     alleged to pose a threat of
     imminent and identifiable
     hazard to public health or
     safety? Or do you own any
     property that needs immediate                           If immediate attention is needed, why is it needed?
     attention?

     For example, do you own
     perishable goods, or livestock that
     must be fed, or a building that                         Where is the property?
     needs urgent repairs?
                                                                                      Number          Street




                                                                                        City                                               State               ZIP Code




                Case:
Official Form 101          19-31136           Doc# 1 Voluntary
                                                       Filed:Petition
                                                               10/30/19          Entered:
                                                                      for Individuals Filing for 10/30/19
                                                                                                 Bankruptcy 15:44:54                           Page 4 of 75                  page 4
Debtor 1            Paul                 Eric                         Parnaste                                           Case number (if known)
                    First Name            Middle Name                  Last Name


Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


 15. Tell the court whether you          About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
     have received a briefing
     about credit counseling.

     The law requires that you           You must check one:                                                    You must check one:
                                         ✔
     receive a briefing about credit
     counseling before you file for      ❑      I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
     bankruptcy. You must truthfully            agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
     check one of the following                 petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
     choices. If you cannot do so, you          Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
     are not eligible to file.                  any, that you developed with the agency.                             any, that you developed with the agency.

     If you file anyway, the court can   ❑      I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
     dismiss your case, you will lose           agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
     whatever filing fee you paid, and          petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
     your creditors can begin                   Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
     collection activities again.               MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                                any.                                                                 any.

                                         ❑      I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                                approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                                during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                                circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                                requirement.                                                         requirement.
                                                To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                                attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                                to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                                before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                                circumstances required you to file this case.                        circumstances required you to file this case.

                                                Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                                with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                                filed for bankruptcy.                                                filed for bankruptcy.

                                                If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                                receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                                You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                                along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                                any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                                Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                                cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                         ❑      I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                                counseling because of:                                               counseling because of:
                                                ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                 deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                 of realizing or making rational                                      of realizing or making rational
                                                                 decisions about finances.                                            decisions about finances.
                                                ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                   be unable to participate in a briefing                               be unable to participate in a briefing
                                                                   in person, by phone, or through the                                  in person, by phone, or through the
                                                                   internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                   to do so.                                                            to do so.
                                                ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                  a military combat zone.                                              a military combat zone.

                                                If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                                about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                                of credit counseling with the court.                                 of credit counseling with the court.




                Case:
Official Form 101        19-31136          Doc# 1 Voluntary
                                                    Filed:Petition
                                                            10/30/19          Entered:
                                                                   for Individuals Filing for 10/30/19
                                                                                              Bankruptcy 15:44:54                              Page 5 of 75                       page 5
Debtor 1            Paul                   Eric                       Parnaste                                           Case number (if known)
                    First Name             Middle Name                  Last Name


Part 6: Answer These Questions for Reporting Purposes


 16. What kind of debts do you               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
     have?                                        an individual primarily for a personal, family, or household purpose.”
                                                    ❑      No. Go to line 16b.
                                                    ✔
                                                    ❑      Yes. Go to line 17.

                                             16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                  business or investment or through the operation of the business or investment.
                                                    ❑      No. Go to line 16c.
                                                    ❑      Yes. Go to line 17.

                                             16c. State the type of debts you owe that are not consumer debts or business debts.



 17. Are you filing under Chapter 7?          ❑     No. I am not filing under Chapter 7. Go to line 18.

     Do you estimate that after any           ✔
                                              ❑     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
     exempt property is excluded and                     expenses are paid that funds will be available to distribute to unsecured creditors?
     administrative expenses are paid                         ✔
                                                              ❑    No
     that funds will be available for
     distribution to unsecured                                ❑    Yes
     creditors?

 18. How many creditors do you                 ✔
                                               ❑    1-49            ❑     1,000-5,000          ❑    25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
     estimate that you owe?
                                               ❑    50-99           ❑     5,001-10,000
                                               ❑    100-199         ❑     10,001-25,000
                                               ❑    200-999


 19. How much do you estimate your             ✔
                                               ❑    $0-$50,000                           ❑   $1,000,001-$10 million                  ❑    $500,000,001-$1 billion
     assets to be worth?
                                               ❑    $50,001-$100,000                     ❑   $10,000,001-$50 million                 ❑    $1,000,000,001-$10 billion
                                               ❑    $100,001-$500,000                    ❑   $50,000,001-$100 million                ❑    $10,000,000,001-$50 billion
                                               ❑    $500,001-$1 million                  ❑   $100,000,001-$500 million               ❑    More than $50 billion


 20. How much do you estimate your             ✔
                                               ❑    $0-$50,000                           ❑   $1,000,001-$10 million                  ❑    $500,000,001-$1 billion
     liabilities to be?
                                               ❑    $50,001-$100,000                     ❑   $10,000,001-$50 million                 ❑    $1,000,000,001-$10 billion
                                               ❑    $100,001-$500,000                    ❑   $50,000,001-$100 million                ❑    $10,000,000,001-$50 billion
                                               ❑    $500,001-$1 million                  ❑   $100,000,001-$500 million               ❑    More than $50 billion

Part 7: Sign Below


  For you                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                 Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                 obtained and read the notice required by 11 U.S.C. § 342(b).
                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                   ✘ /s/ Paul Eric Parnaste
                                        Paul Eric Parnaste, Debtor 1
                                        Executed on 10/30/2019
                                                        MM/ DD/ YYYY

                Case:
Official Form 101         19-31136           Doc# 1 Voluntary
                                                      Filed:Petition
                                                              10/30/19          Entered:
                                                                     for Individuals Filing for 10/30/19
                                                                                                Bankruptcy 15:44:54                             Page 6 of 75                page 6
Debtor 1            Paul                   Eric                    Parnaste                                           Case number (if known)
                    First Name             Middle Name              Last Name



  For your attorney, if you are              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
  represented by one                         under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                             which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
  If you are not represented by an           in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
  attorney, you do not need to file this     filed with the petition is incorrect.
  page.

                                             ✘ /s/ Catherine Eranthe                                                  Date 10/30/2019
                                                  Catherine Eranthe, Attorney                                                MM / DD / YYYY




                                                   Catherine Eranthe
                                                  Printed name

                                                  Eranthe Law Firm
                                                  Firm name

                                                  Suite 200
                                                  Number         Street

                                                  4040 Civic Center Drive

                                                  San Rafael                                                          CA      94903-4187
                                                  City                                                               State    ZIP Code



                                                  Contact phone (415) 504-2006                                    Email address cate@eranthelaw.com


                                                  095962                                                              CA
                                                  Bar number                                                         State




                Case:
Official Form 101        19-31136           Doc# 1 Voluntary
                                                     Filed:Petition
                                                             10/30/19          Entered:
                                                                    for Individuals Filing for 10/30/19
                                                                                               Bankruptcy 15:44:54                        Page 7 of 75                  page 7
 Fill in this information to identify your case and this filing:

  Debtor 1                          Paul                         Eric                       Parnaste
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                         Northern District of California
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                         12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ✔ No. Go to Part 2.
      ❑
      ❑ Yes. Where is the property?
                                                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
                                                                             ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building
              description
                                                                                                                                                           Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ❑ Land
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                             ❑ Other                                                                     as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜                   $0.00




Official Form 106A/B                                                                        Schedule A/B: Property
                     Case: 19-31136                         Doc# 1               Filed: 10/30/19     Entered: 10/30/19 15:44:54                                                    Page 8 of 75page 1
 Debtor 1                  Paul                          Eric                             Parnaste                                                            Case number (if known)
                           First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Jeep                      Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                  Grand
                                                                            ✔ Debtor 1 only
                                                                            ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                  Cherokee                  ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                                            ❑ Debtor 1 and Debtor 2 only                                                  Current value of the         Current value of the
                                                                            ❑ At least one of the debtors and another
            Year:                                 2003
                                                                                                                                                          entire property?             portion you own?
            Approximate mileage:                                                                                                                                        $2,688.00                   $2,688.00
                                                  142,000
                                                                            ❑Check if this is community property (see
            Other information:                                                  instructions)




 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                 ➜              $2,688.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                    Current value of the
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Household furniture and furnishings including chair, table, Samsung 43" TV, 1 bed & dresser, patio
                                               furniture & 2 framed prints. No single item valued over $675.                                                                                          $800.00


 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               2018 Dell Inspiron I5770, 2013 HP laptop (not functioning) and 2017 HP laptop (not functioning.).                                                      $430.00


 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........

Official Form 106A/B                                                                        Schedule A/B: Property
                    Case: 19-31136                          Doc# 1               Filed: 10/30/19     Entered: 10/30/19 15:44:54                                                 Page 9 of 75page 2
 Debtor 1                      Paul                               Eric                                  Parnaste                                                                    Case number (if known)
                               First Name                         Middle Name                            Last Name



 9. Equipment for sports and hobbies
       Examples:          Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                          carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Men's clothing including coats, sweaters, slacks, jeans, shirts, ties, athletic wear, hats, belts, shoes,
                                                      sleep & underwear.
                                                                                                                                                                                                                            $600.00



 12.    Jewelry
        Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        ✔ No
        ❑
        ❑ Yes. Describe........


 13.    Non-farm animals
        Examples:           Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........

 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                                      $1,830.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                                Current value of the
                                                                                                                                                                                                             portion you own?
                                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                                             claims or exemptions.


 16.    Cash
        Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ❑ No
        ✔ Yes........................................................................................................................................................
        ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                                             $48.00


Official Form 106A/B                                                                                    Schedule A/B: Property
                    Case: 19-31136                                 Doc# 1                   Filed: 10/30/19     Entered: 10/30/19 15:44:54                                                          Page 10 of 75page 3
 Debtor 1                 Paul                  Eric                     Parnaste                                          Case number (if known)
                          First Name            Middle Name              Last Name



 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                               Institution name:



       17.1. Checking account:                  Wells Fargo account 0237                                                               $55.00


       17.2. Checking account:                  Redwood Credit Union checking and savings 9670                                          $9.00


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                     % of ownership:




Official Form 106A/B                                                           Schedule A/B: Property
                 Case: 19-31136                  Doc# 1            Filed: 10/30/19     Entered: 10/30/19 15:44:54                            Page 11 of 75page 4
 Debtor 1                 Paul                        Eric                   Parnaste                                      Case number (if known)
                          First Name                  Middle Name            Last Name



 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
       Type of account:                     Institution name:

       Pension plan:                        UFCWTrust, pension vests 8/1/2021. ERISA qualified and not                             unknown
                                            part of the estate.

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others

       ❑ No
       ✔ Yes.....................
       ❑
                                      Institution name or individual:

       Security deposit on            BH 2012 Trust                                                                                $1,100.00
       rental unit:

 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




Official Form 106A/B                                                                Schedule A/B: Property
                 Case: 19-31136                        Doc# 1           Filed: 10/30/19     Entered: 10/30/19 15:44:54                      Page 12 of 75page 5
 Debtor 1              Paul                     Eric                  Parnaste                                           Case number (if known)
                       First Name               Middle Name            Last Name



 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                    Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.


 28.   Tax refunds owed to you

       ❑ No
       ✔ Yes.
       ❑         Give specific information about       2019 | Potential refund.                                            Federal:                           $1,263.00
                 them, including whether you
                 already filed the returns and the     2019 | Potential refund.                                            State:                               $503.00
                 tax years.......................
                                                                                                                           Local:


 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                           Alimony:

                                                                                                                           Maintenance:

                                                                                                                           Support:

                                                                                                                           Divorce settlement:

                                                                                                                           Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                      Schedule A/B: Property
                Case: 19-31136                   Doc# 1       Filed: 10/30/19     Entered: 10/30/19 15:44:54                               Page 13 of 75page 6
 Debtor 1                  Paul                           Eric                              Parnaste                                                              Case number (if known)
                           First Name                      Middle Name                       Last Name



 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                          Surrender or refund value:
                    of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ❑ No
       ✔ Yes.
       ❑            Describe each claim................                Benefits - accumulated vacation and leave; 98.72 hours x $23.67..
                                                                                                                                                                                                           $2,337.00



 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                              $5,973.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                             Current value of the
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                                         Schedule A/B: Property
                  Case: 19-31136                            Doc# 1               Filed: 10/30/19     Entered: 10/30/19 15:44:54                                                   Page 14 of 75page 7
 Debtor 1                  Paul                           Eric                              Parnaste                                                              Case number (if known)
                           First Name                      Middle Name                       Last Name



 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                        $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.

Official Form 106A/B                                                                         Schedule A/B: Property
                  Case: 19-31136                            Doc# 1               Filed: 10/30/19     Entered: 10/30/19 15:44:54                                                   Page 15 of 75page 8
 Debtor 1                   Paul                             Eric                                Parnaste                                                                Case number (if known)
                            First Name                       Middle Name                          Last Name



                                                                                                                                                                                                  Current value of the
                                                                                                                                                                                                  portion you own?
                                                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                                                  claims or exemptions.

 47.   Farm animals
       Examples:          Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                                     $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                      $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                               $0.00



Official Form 106A/B                                                                             Schedule A/B: Property
                  Case: 19-31136                              Doc# 1                 Filed: 10/30/19     Entered: 10/30/19 15:44:54                                                      Page 16 of 75page 9
 Debtor 1                 Paul                         Eric                            Parnaste                                                          Case number (if known)
                          First Name                    Middle Name                     Last Name



 56.   Part 2: Total vehicles, line 5                                                                              $2,688.00


 57.   Part 3: Total personal and household items, line 15                                                         $1,830.00


 58.   Part 4: Total financial assets, line 36                                                                     $5,973.00


 59.   Part 5: Total business-related property, line 45                                                                 $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                        $0.00


 61.   Part 7: Total other property not listed, line 54                                      +                          $0.00


 62.   Total personal property. Add lines 56 through 61..............                                            $10,491.00           Copy personal property total➜        +        $10,491.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                   $10,491.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                                      page 10
                 Case: 19-31136                         Doc# 1               Filed: 10/30/19     Entered: 10/30/19 15:44:54                                              Page 17 of 75
Debtor 1          Paul               Eric                 Parnaste                          Case number (if known)
                  First Name          Middle Name         Last Name



                                                    SCHEDULE A/B: PROPERTY
                                                            Continuation Page

 17. Deposits of money
     Checking account:              Chase account 8061.                                                                     $658.00




               Case:
Official Form 106A/B     19-31136     Doc# 1        Filed: 10/30/19
                                                                ScheduleEntered:
                                                                        A/B: Property10/30/19 15:44:54      Page 18 of 75
 Fill in this information to identify your case:

  Debtor 1                    Paul                   Eric                 Parnaste
                              First Name             Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name             Middle Name         Last Name

  United States Bankruptcy Court for the:                          Northern District of California

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                         04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on                Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                        portion you own
                                                             Copy the value from          Check only one box for each exemption.
                                                             Schedule A/B

                                                                                          ✔
 Brief description:
 2003 Jeep Grand Cherokee                                                     $2,688.00
                                                                                          ❑                 $2,688.00              C.C.P. § 703.140(b)(2)
                                                                                          ❑    100% of fair market value, up to
 Line from                                                                                     any applicable statutory limit
 Schedule A/B:          3.1

 Brief description:
                                                                                          ❑                                        C.C.P. § 703.140(b)(3)
                                                                                          ✔
 Household furniture and furnishings including chair,                           $800.00
 table, Samsung 43" TV, 1 bed & dresser, patio                                            ❑    100% of fair market value, up to
 furniture & 2 framed prints. No single item valued over                                       any applicable statutory limit
 $675.

 Line from
 Schedule A/B:           6


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes


Official Form 106C                                                 Schedule C: The Property You Claim as Exempt                                                   page 1 of 3



                Case: 19-31136                     Doc# 1     Filed: 10/30/19               Entered: 10/30/19 15:44:54                 Page 19 of 75
 Debtor 1             Paul                    Eric                   Parnaste                                          Case number (if known)
                      First Name               Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on               Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from        Check only one box for each exemption.
                                                             Schedule A/B

                                                                                        ✔
 Brief description:
 2018 Dell Inspiron I5770, 2013 HP laptop (not                              $430.00
                                                                                        ❑                 $430.00                  C.C.P. § 703.140(b)(5)

 functioning) and 2017 HP laptop (not functioning.).                                    ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit
 Line from
 Schedule A/B:          7


                                                                                        ✔
 Brief description:
 Men's clothing including coats, sweaters, slacks,                          $600.00
                                                                                        ❑                 $600.00                  C.C.P. § 703.140(b)(3)

 jeans, shirts, ties, athletic wear, hats, belts, shoes,                                ❑   100% of fair market value, up to
 sleep & underwear.                                                                         any applicable statutory limit

 Line from
 Schedule A/B:         11


                                                                                        ✔
 Brief description:
 Cash                                                                        $48.00
                                                                                        ❑                 $48.00                   C.C.P. § 703.140(b)(5)
                                                                                        ❑   100% of fair market value, up to
 Line from                                                                                  any applicable statutory limit
 Schedule A/B:         16


                                                                                        ✔
 Brief description:
 Chase account 8061.                                                        $658.00
                                                                                        ❑                 $658.00                  C.C.P. § 703.140(b)(5)

 Checking account                                                                       ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit
 Line from
 Schedule A/B:         17


                                                                                        ✔
 Brief description:
 Wells Fargo account 0237                                                    $55.00
                                                                                        ❑                 $55.00                   C.C.P. § 703.140(b)(5)

 Checking account                                                                       ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit
 Line from
 Schedule A/B:         17


                                                                                        ✔
 Brief description:
 Redwood Credit Union checking and savings 9670                                 $9.00
                                                                                        ❑                  $9.00                   C.C.P. § 703.140(b)(5)

 Checking account                                                                       ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit
 Line from
 Schedule A/B:         17


                                                                                        ✔
 Brief description:
 UFCWTrust, pension vests 8/1/2021. ERISA qualified                         unknown
                                                                                        ❑                unknown                   11 U.S.C. § 522(d)(12)

 and not part of the estate.                                                            ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit
 Line from
 Schedule A/B:         21                                                               ✔
                                                                                        ❑                unknown                   C.C.P. § 703.140(b)(10)(E)
                                                                                        ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                             Schedule C: The Property You Claim as Exempt                                                     page 2 of 3




               Case: 19-31136                  Doc# 1         Filed: 10/30/19            Entered: 10/30/19 15:44:54                    Page 20 of 75
 Debtor 1             Paul                Eric                  Parnaste                                        Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 BH 2012 Trust                                                       $1,100.00
                                                                                 ❑                $1,100.00                 C.C.P. § 703.140(b)(5)

 Prepaid rent                                                                    ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        22


                                                                                 ✔
 Brief description:
 Potential refund.                                                   $1,263.00
                                                                                 ❑                $1,263.00                 C.C.P. § 703.140(b)(5)

 Federal tax                                                                     ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        28


                                                                                 ✔
 Brief description:
 Potential refund.                                                     $503.00
                                                                                 ❑                 $503.00                  C.C.P. § 703.140(b)(5)

 State tax                                                                       ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        28


                                                                                 ✔
 Brief description:
 Benefits - accumulated vacation and leave; 98.72                    $2,337.00
                                                                                 ❑                $2,337.00                 C.C.P. § 703.140(b)(5)

 hours x $23.67..                                                                ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        34




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                  page 3 of 3




                Case: 19-31136             Doc# 1        Filed: 10/30/19          Entered: 10/30/19 15:44:54                    Page 21 of 75
 Fill in this information to identify your case:

  Debtor 1                       Paul                    Eric                  Parnaste
                                 First Name              Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                              Northern District of California

  Case number                                                                                                                                              ❑   Check if this is an
  (if known)                                                                                                                                                   amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ✔ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ❑
      ❑Yes. Fill in all of the information below.
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A                Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim         Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the       that supports         portion
                                                                                                                            value of collateral.    this claim            If any
 2.1                                                         Describe the property that secures the claim:
        Creditor's Name


        Number          Street
                                                             As of the date you file, the claim is: Check all that apply.

        City                      State       ZIP Code       ❑Contingent
        Who owes the debt? Check one.                        ❑Unliquidated
        ❑Debtor 1 only                                       ❑Disputed
        ❑Debtor 2 only                                       Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                          ❑An agreement you made (such as mortgage or
        ❑At least one of the debtors and another                secured car loan)

        ❑Check if this claim relates to a                    ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt                                    ❑Judgment lien from a lawsuit
        Date debt was incurred                               ❑Other (including a right to offset)
                                                             Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                                    $0.00




               Case:
Official Form 106D          19-31136                Doc# 1Schedule
                                                             Filed:    10/30/19
                                                                   D: Creditors       Entered:
                                                                                Who Have           10/30/19
                                                                                         Claims Secured         15:44:54
                                                                                                        by Property                                        Page 22 of 75page 1 of 2
Debtor 1                 Paul                Eric                     Parnaste                                              Case number (if known)
                         First Name          Middle Name              Last Name


                                                                                                                    Column A                Column B              Column C
                Additional Page
                                                                                                                    Amount of claim         Value of collateral   Unsecured
  Part 1:       After listing any entries on this page, number them beginning with                                  Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                 value of collateral.    this claim            If any



 2.2                                                 Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                     As of the date you file, the claim is: Check all that apply.

       City                     State   ZIP Code     ❑Contingent
       Who owes the debt? Check one.                 ❑Unliquidated
       ❑Debtor 1 only                                ❑Disputed
       ❑Debtor 2 only                                Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another         secured car loan)

       ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                             ❑Judgment lien from a lawsuit
       Date debt was incurred                        ❑Other (including a right to offset)
                                                     Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                              $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                                $0.00
       here:




               Case:
Official Form 106D          19-31136         Doc# 1PageFiled:
                                             Additional         10/30/19
                                                        of Schedule              Entered:
                                                                    D: Creditors Who         10/30/19
                                                                                     Have Claims          15:44:54
                                                                                                 Secured by Property                               Page 23 of page
                                                                                                                                                              75 2 of 2
 Fill in this information to identify your case:

  Debtor 1                   Paul                    Eric                 Parnaste
                             First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name         Last Name

  United States Bankruptcy Court for the:                          Northern District of California

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                        Last 4 digits of account number
        Priority Creditor's Name
                                                                       When was the debt incurred?
        Number           Street                                        As of the date you file, the claim is: Check all that
                                                                       apply.
                                                                       ❑ Contingent
                                                                       ❑ Unliquidated
                                                                       ❑ Disputed
        City                               State     ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                                 Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                                 ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                    ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                           government
        ❑ Check if this claim is for a community debt                   ❑ Claims for death or person injury while you were
                                                                            intoxicated
        Is the claim subject to offset?                                 ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims
                Case: 19-31136                     Doc# 1       Filed: 10/30/19 Entered: 10/30/19 15:44:54                                 Page 24 of 75 page 1 of 10
 Debtor 1              Paul                   Eric                      Parnaste                                            Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Bank of America                                                            Last 4 digits of account number 5631                                               $1,248.00
        Nonpriority Creditor's Name
                                                                                                                        1/2015 to
        PO Box 982235                                                              When was the debt incurred?          04/2018
        Number           Street                                                    As of the date you file, the claim is: Check all that apply.
        El Paso, TX 79998-2235                                                     ❑ Contingent
                                                                                   ❑ Unliquidated
        City                              State      ZIP Code
        Who incurred the debt? Check one.
        ✔                                                                          ❑ Disputed
        ❑ Debtor 1 only
        ❑ Debtor 2 only
                                                                                   Type of NONPRIORITY unsecured claim:
                                                                                   ❑ Student loans
        ❑
                                                                                   ❑ Obligations arising out of a separation agreement or
          Debtor 1 and Debtor 2 only
        ❑ At least one of the debtors and another                                      divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                              ❑ Debts to pension or profit-sharing plans, and other
        Is the claim subject to offset?                                                similar debts
        ✔ No
        ❑                                                                          ✔ Other. Specify
                                                                                   ❑
        ❑ Yes                                                                          CreditCard

4.2     Capital One                                                                Last 4 digits of account number 9522                                               $1,732.00
        Nonpriority Creditor's Name
                                                                                                                        12/2007 to
        Attn: General Correspondence                                               When was the debt incurred?          03/2018
        PO Box 30285                                                               As of the date you file, the claim is: Check all that apply.
        Number           Street                                                    ❑ Contingent
        Salt Lake City, UT 84130-0285                                              ❑ Unliquidated
                                                                                   ❑ Disputed
        City                              State      ZIP Code
        Who incurred the debt? Check one.
        ✔ Debtor 1 only
        ❑
                                                                                   Type of NONPRIORITY unsecured claim:
                                                                                   ❑ Student loans
        ❑ Debtor 2 only                                                            ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only                                                   divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                  similar debts
        Is the claim subject to offset?                                            ✔ Other. Specify
                                                                                   ❑
        ✔ No
        ❑                                                                              CreditCard
        ❑ Yes
4.3     Citibank                                                                   Last 4 digits of account number 5513                                                    $838.00
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?          06/01/2018
        PO Box 6408                                                                As of the date you file, the claim is: Check all that apply.
                                                                                   ❑ Contingent
        Number           Street

                                                                                   ❑ Unliquidated
        The Lakes, NV 88901-6408
        City                              State      ZIP Code
        Who incurred the debt? Check one.
                                                                                   ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                          Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                            ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                               ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                       divorce that you did not report as priority claims
                                                                                   ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                  similar debts
        Is the claim subject to offset?                                            ✔ Other. Specify
                                                                                   ❑
        ✔ No
        ❑                                                                              CreditCard
        ❑ Yes


Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims
                   Case: 19-31136                 Doc# 1        Filed: 10/30/19 Entered: 10/30/19 15:44:54                                        Page 25 of 75 page 2 of 10
 Debtor 1              Paul                  Eric                   Parnaste                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.4     Compass Bank                                                           Last 4 digits of account number 2542                                              $1,881.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          2018
        Attn: Bankruptcy
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 10566
       Number           Street
                                                                               ❑   Contingent

        Birmingham, AL 35296
                                                                               ❑   Unliquidated
       City                              State      ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims
                                                                               ❑
       ❑      At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             CreditCard
       ✔
       ❑      No
       ❑      Yes
4.5     Credit One Bank                                                        Last 4 digits of account number 7204                                              $2,750.00
       Nonpriority Creditor's Name
                                                                                                                    7/2012 to
        PO Box 98873                                                           When was the debt incurred?          04/2018
       Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.
        Las Vegas, NV 89193-8873
       City                              State      ZIP Code
                                                                               ❑   Contingent

       Who incurred the debt? Check one.
                                                                               ❑   Unliquidated
       ✔
       ❑      Debtor 1 only                                                    ❑   Disputed

       ❑      Debtor 2 only                                                    Type of NONPRIORITY unsecured claim:

       ❑      Debtor 1 and Debtor 2 only
                                                                               ❑   Student loans

       ❑      At least one of the debtors and another
                                                                               ❑   Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                      ❑   Debts to pension or profit-sharing plans, and other
       Is the claim subject to offset?                                             similar debts
       ✔
       ❑      No                                                               ✔
                                                                               ❑   Other. Specify
       ❑      Yes                                                                  CreditCard

4.6     Credit One Bank                                                        Last 4 digits of account number 1954                                                  $876.00
       Nonpriority Creditor's Name
                                                                                                                    7/2016 to
        PO Box 98873                                                           When was the debt incurred?          04/2018
       Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.
        Las Vegas, NV 89193-8873
       City                              State      ZIP Code
                                                                               ❑   Contingent

       Who incurred the debt? Check one.
                                                                               ❑   Unliquidated
       ✔
       ❑      Debtor 1 only                                                    ❑   Disputed

       ❑      Debtor 2 only                                                    Type of NONPRIORITY unsecured claim:

       ❑      Debtor 1 and Debtor 2 only
                                                                               ❑   Student loans

       ❑      At least one of the debtors and another
                                                                               ❑   Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                      ❑   Debts to pension or profit-sharing plans, and other
       Is the claim subject to offset?                                             similar debts
       ✔
       ❑      No                                                               ✔
                                                                               ❑   Other. Specify
       ❑      Yes                                                                  CreditCard




                Case: 19-31136
Official Form 106E/F
                                                 Doc# 1        Filed: 10/30/19 Entered: 10/30/19 15:44:54
                                                               Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                              Page 26 of 75 page 3 of 10
 Debtor 1              Paul                  Eric                   Parnaste                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.7     Equifax                                                                Last 4 digits of account number 6431                                              unknown
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 740241
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Atlanta, GA 30374-0000                                                 ❑   Contingent
       City                              State      ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                      ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑
       ✔
                                                                                   Other. Specify
       ❑      No                                                                   Notice Only
       ❑      Yes
4.8     Experian                                                               Last 4 digits of account number 6431                                              unknown
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        475 Anton Blvd.
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Costa Mesa, CA 92626-0000                                              ❑   Contingent
       City                              State      ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                      ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑
       ✔
                                                                                   Other. Specify
       ❑      No                                                                   Notice Only
       ❑      Yes
4.9     Fortiva                                                                Last 4 digits of account number 4023                                              $2,252.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          04/01/2018
        PO Box 105341
                                                                               As of the date you file, the claim is: Check all that apply.
       Number           Street
        Atlanta, GA 30348-5341
                                                                               ❑   Contingent
       City                              State      ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   CreditCard
       ❑      Yes




                Case: 19-31136
Official Form 106E/F
                                                 Doc# 1        Filed: 10/30/19 Entered: 10/30/19 15:44:54
                                                               Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                              Page 27 of 75 page 4 of 10
 Debtor 1              Paul                  Eric                   Parnaste                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.10    HSBC Bank                                                              Last 4 digits of account number 9554                                              $2,732.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          05/01/2018
        PO Box 5253
                                                                               As of the date you file, the claim is: Check all that apply.
       Number           Street
        Carol Stream, IL 60197-5253
                                                                               ❑   Contingent
       City                              State      ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   CreditCard
       ❑      Yes
4.11    Mercury FBT                                                            Last 4 digits of account number 5700                                              $4,966.00
       Nonpriority Creditor's Name
                                                                                                                    11/2014 to
        Attn: Bankruptcy                                                       When was the debt incurred?          04/2018
        PO Box 84064                                                           As of the date you file, the claim is: Check all that apply.
       Number           Street
                                                                               ❑   Contingent
        Columbus, GA 31908
       City                              State      ZIP Code
                                                                               ❑   Unliquidated

       Who incurred the debt? Check one.
                                                                               ❑   Disputed

       ✔
       ❑      Debtor 1 only
                                                                               Type of NONPRIORITY unsecured claim:

       ❑      Debtor 2 only
                                                                               ❑   Student loans

       ❑      Debtor 1 and Debtor 2 only
                                                                               ❑   Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                          ❑   Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   CreditCard

       ❑      Yes
4.12    Merrick Bank CardWorks                                                 Last 4 digits of account number 3700                                              $2,540.00
       Nonpriority Creditor's Name
                                                                                                                    3/2016 to
        Attn: Bankruptcy                                                       When was the debt incurred?          3/2018
        PO Box 9201                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
                                                                               ❑   Contingent
        Old Bethpage, NY 11804-9001
       City                              State      ZIP Code
                                                                               ❑   Unliquidated

       Who incurred the debt? Check one.
                                                                               ❑   Disputed

       ✔
       ❑      Debtor 1 only
                                                                               Type of NONPRIORITY unsecured claim:

       ❑      Debtor 2 only
                                                                               ❑   Student loans

       ❑      Debtor 1 and Debtor 2 only
                                                                               ❑   Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                          ❑   Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   CreditCard

       ❑      Yes




                Case: 19-31136
Official Form 106E/F
                                                 Doc# 1        Filed: 10/30/19 Entered: 10/30/19 15:44:54
                                                               Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                              Page 28 of 75 page 5 of 10
 Debtor 1              Paul                  Eric                   Parnaste                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.13    Redwood Credit Union                                                   Last 4 digits of account number 0002                                              $2,795.00
       Nonpriority Creditor's Name
                                                                                                                    12/2013 to
        3033 Cleveland Ave                                                     When was the debt incurred?          04/2018
       Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.
        Santa Rosa, CA 95403-0000
       City                              State      ZIP Code
                                                                               ❑   Contingent

       Who incurred the debt? Check one.
                                                                               ❑   Unliquidated
       ✔
       ❑      Debtor 1 only                                                    ❑   Disputed

       ❑      Debtor 2 only                                                    Type of NONPRIORITY unsecured claim:

       ❑      Debtor 1 and Debtor 2 only
                                                                               ❑   Student loans

       ❑      At least one of the debtors and another
                                                                               ❑   Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                      ❑   Debts to pension or profit-sharing plans, and other
       Is the claim subject to offset?                                             similar debts
       ✔
       ❑      No                                                               ✔
                                                                               ❑   Other. Specify
       ❑      Yes                                                                  CreditCard

4.14    Robins Auto Service                                                    Last 4 digits of account number N001                                                  $176.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          2018
        47 Industrial Way
                                                                               As of the date you file, the claim is: Check all that apply.
                                                                               ❑   Contingent
       Number           Street
                                                                               ❑   Unliquidated
                                                                               ✔
        Greenbrae, CA 94904-2405
       City                              State      ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑
                                                                                   divorce that you did not report as priority claims
              Debtor 1 and Debtor 2 only
                                                                               ❑   Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                              similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Auto Services
       ✔
       ❑      No
       ❑   Yes
        Remarks: Invoice 28863




                Case: 19-31136
Official Form 106E/F
                                                 Doc# 1        Filed: 10/30/19 Entered: 10/30/19 15:44:54
                                                               Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                              Page 29 of 75 page 6 of 10
 Debtor 1              Paul                  Eric                   Parnaste                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.15    Synchrony Bank Amazon                                                  Last 4 digits of account number 5242                                                  $653.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          2017 to 2018
        Attn: Bankruptcy
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                               ❑   Contingent

        Orlando, FL 32896-5060
                                                                               ❑   Unliquidated
       City                              State      ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims
                                                                               ❑
       ❑      At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             ChargeAccount
       ✔
       ❑      No
       ❑      Yes
4.16    Synchrony Bank Care Credit                                             Last 4 digits of account number 7775                                                  $580.00
       Nonpriority Creditor's Name
                                                                                                                    8/2013 to
        Attn: Bankruptcy Dept                                                  When was the debt incurred?          2018
        PO Box 965064                                                          As of the date you file, the claim is: Check all that apply.
       Number           Street
                                                                               ❑   Contingent
        Orlando, FL 32896-5064
       City                              State      ZIP Code
                                                                               ❑   Unliquidated

       Who incurred the debt? Check one.
                                                                               ❑   Disputed

       ✔
       ❑      Debtor 1 only
                                                                               Type of NONPRIORITY unsecured claim:

       ❑      Debtor 2 only
                                                                               ❑   Student loans

       ❑      Debtor 1 and Debtor 2 only
                                                                               ❑   Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                          ❑   Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   ChargeAccount

       ❑      Yes
4.17    Synchrony Bank Walmart                                                 Last 4 digits of account number 2899                                              $1,465.00
       Nonpriority Creditor's Name
                                                                                                                    4/2014 to
        Attn: Bankruptcy                                                       When was the debt incurred?          04/2018
        PO Box 965064                                                          As of the date you file, the claim is: Check all that apply.
       Number           Street
                                                                               ❑   Contingent
        Orlando, FL 32896-5064
       City                              State      ZIP Code
                                                                               ❑   Unliquidated

       Who incurred the debt? Check one.
                                                                               ❑   Disputed

       ✔
       ❑      Debtor 1 only
                                                                               Type of NONPRIORITY unsecured claim:

       ❑      Debtor 2 only
                                                                               ❑   Student loans

       ❑      Debtor 1 and Debtor 2 only
                                                                               ❑   Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                          ❑   Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   ChargeAccount

       ❑      Yes



                Case: 19-31136
Official Form 106E/F
                                                 Doc# 1        Filed: 10/30/19 Entered: 10/30/19 15:44:54
                                                               Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                              Page 30 of 75 page 7 of 10
 Debtor 1              Paul                  Eric                   Parnaste                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.18    Transunion                                                             Last 4 digits of account number 6431                                              unknown
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 2000
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Chester, PA 19022-0000                                                 ❑   Contingent
       City                              State      ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                      ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑
       ✔
                                                                                   Other. Specify
       ❑      No                                                                   Notice Only
       ❑      Yes
4.19    Western Alliance Bank                                                  Last 4 digits of account number 1-80                                              $1,203.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          2017
        PO Box 927830
                                                                               As of the date you file, the claim is: Check all that apply.
                                                                               ❑   Contingent
       Number           Street
                                                                               ❑   Unliquidated
        San Diego, CA 92192-7830
       City                              State      ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑
                                                                                   divorce that you did not report as priority claims
              Debtor 1 and Debtor 2 only
                                                                               ❑   Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                              similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Medical Bill
       ✔
       ❑      No
       ❑      Yes




                Case: 19-31136
Official Form 106E/F
                                                 Doc# 1        Filed: 10/30/19 Entered: 10/30/19 15:44:54
                                                               Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                              Page 31 of 75 page 8 of 10
 Debtor 1              Paul                Eric                    Parnaste                                          Case number (if known)
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        Redwood Credit Union                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 6104                                                   Line 4.13 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Santa Rosa, CA 95406-0104
       City                                  State      ZIP Code      Last 4 digits of account number 9670

        HSBC Card Services                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 81622                                                  Line 4.10 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Salinas, CA 93912-1622
       City                                  State      ZIP Code      Last 4 digits of account number 9554

        Fortiva Account Services                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line   4.9   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        PO Box 105374
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number 4023
        Atlanta, GA 30348-5374
       City                                  State      ZIP Code


        BBVA                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        PO Box 830139
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number 2542
        Birmingham, AL 35283-0139
       City                                  State      ZIP Code


        Bank of America                                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 982234                                                 Line   4.1   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        El Paso, TX 79998-2234
       City                                  State      ZIP Code      Last 4 digits of account number 5631

        Marin General Hospital                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        250 Bon Air Road                                              Line 4.19 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Greenbrae, CA 94904-0000
       City                                  State      ZIP Code      Last 4 digits of account number 3180

                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                     ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                  State      ZIP Code




              Case: 19-31136
Official Form 106E/F
                                            Doc# 1         Filed: 10/30/19 Entered: 10/30/19 15:44:54
                                                           Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                       Page 32 of 75 page 9 of 10
 Debtor 1              Paul                 Eric                   Parnaste                                    Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $28,687.00
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                           $28,687.00




                Case: 19-31136
Official Form 106E/F
                                             Doc# 1        Filed: 10/30/19 Entered: 10/30/19 15:44:54
                                                           Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                Page 33 of 75page 10 of 10
 Fill in this information to identify your case:

     Debtor 1                    Paul                  Eric                 Parnaste
                                First Name             Middle Name         Last Name

     Debtor 2
     (Spouse, if filing)        First Name             Middle Name         Last Name

     United States Bankruptcy Court for the:                         Northern District of California

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                 State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State    ZIP Code

2.2

        Name

        Number         Street

        City                                 State    ZIP Code

2.3

        Name

        Number         Street

        City                                 State    ZIP Code

2.4

        Name

        Number         Street

        City                                 State    ZIP Code




               Case:
Official Form 106G              19-31136             Doc# 1       Filed: G:
                                                                 Schedule 10/30/19       Entered:
                                                                            Executory Contracts       10/30/19
                                                                                                and Unexpired Leases15:44:54                Page 34 of 75               page 1 of 1
 Fill in this information to identify your case:

  Debtor 1                        Paul                    Eric                Parnaste
                                 First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name         Last Name

  United States Bankruptcy Court for the:                              Northern District of California

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                 12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ❑No. Go to line 3.
      ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
      ❑
        ✔ No
        ❑
        ❑Yes. In which community state or territory did you live?                                        . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State      ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                Column 2: The creditor to whom you owe the debt
                                                                                                               Check all schedules that apply:
3.1                                                                                                            ❑Schedule D, line
      Name
                                                                                                               ❑Schedule E/F, line
      Number          Street                                                                                   ❑Schedule G, line
      City                                    State     ZIP Code




               Case:
Official Form 106H              19-31136              Doc# 1          Filed: 10/30/19       Entered:
                                                                               Schedule H: Your        10/30/19 15:44:54
                                                                                                Codebtors                                   Page 35 of 75              page 1 of 1
 Fill in this information to identify your case:

  Debtor 1                   Paul                    Eric                 Parnaste
                             First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name         Last Name                                                Check if this is:

  United States Bankruptcy Court for the:                          Northern District of California                                ❑An amended filing
                                                                                                                                  ❑A supplement showing postpetition
  Case number                                                                                                                           chapter 13 income as of the following date:
  (if known)

                                                                                                                                        MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                     Debtor 1                                       Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status               ✔Employed ❑Not Employed
                                                                               ❑                                                 ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation                      Meat Manager
     employers.
                                               Employer's name                 Safeway Inc.
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address              20427 N 27th Avenue
     Occupation may include student                                             Number Street                                    Number Street
     or homemaker, if it applies.




                                                                               Phoenix, AZ 85027-3241
                                                                                City                     State    Zip Code       City                    State      Zip Code
                                               How long employed there? 5 years



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                             For Debtor 1    For Debtor 2 or
                                                                                                                             non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.                 2.               $4,083.17                    $0.00

 3. Estimate and list monthly overtime pay.                                                     3.   +             $69.25    +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                                4.               $4,152.42                    $0.00




               Case:
Official Form 106I         19-31136                Doc# 1     Filed: 10/30/19
                                                                        Schedule I: Entered:
                                                                                    Your Income 10/30/19 15:44:54                           Page 36 of 75                page 1
Debtor 1                   Paul                            Eric                                Parnaste                            Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                        For Debtor 1       For Debtor 2 or
                                                                                                                                           non-filing spouse
      Copy line 4 here....................................................................................➔   4.           $4,152.42                   $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                       5a.           $918.32                    $0.00
      5b. Mandatory contributions for retirement plans                                                        5b.             $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                        5c.             $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                        5d.             $0.00                    $0.00
      5e. Insurance                                                                                           5e.             $0.00                    $0.00
      5f. Domestic support obligations                                                                        5f.             $0.00                    $0.00
      5g. Union dues                                                                                          5g.             $0.00                    $0.00

      5h. Other deductions. Specify:                                                                          5h.   +          $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                             6.            $918.32                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                     7.           $3,234.10                   $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
           Attach a statement for each property and business showing gross receipts,
           ordinary and necessary business expenses, and the total monthly net income.
                                                                                                              8a.             $0.00                    $0.00
      8b. Interest and dividends
                                                                                                              8b.             $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
           Include alimony, spousal support, child support, maintenance, divorce
           settlement, and property settlement.
                                                                                                              8c.             $0.00                    $0.00
      8d. Unemployment compensation
                                                                                                              8d.             $0.00                    $0.00
      8e. Social Security
                                                                                                              8e.             $0.00                    $0.00
      8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such as food stamps (benefits under the Supplemental
           Nutrition Assistance Program) or housing subsidies.
           Specify:
                                                                                                              8f.             $0.00                    $0.00
      8g. Pension or retirement income
                                                                                                              8g.             $0.00                    $0.00
      8h. Other monthly income. Specify:
                                                                                                              8h.   +          $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                   9.               $0.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                10.          $3,234.10   +                $0.00        =       $3,234.10

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                              11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                   12.          $3,234.10
                                                                                                                                                                     Combined
                                                                                                                                                                     monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:

               Case:
Official Form 106I               19-31136                    Doc# 1                Filed: 10/30/19
                                                                                             Schedule I: Entered:
                                                                                                         Your Income 10/30/19 15:44:54              Page 37 of 75              page 2
 Fill in this information to identify your case:

  Debtor 1                   Paul                     Eric                   Parnaste
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                           Northern District of California

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses               ✔ No
                                                    ❑
    of people other than yourself and
    your dependents?
                                                    ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                      $1,200.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                        $11.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




               Case:
Official Form 106J         19-31136                Doc# 1         Filed: 10/30/19
                                                                              ScheduleEntered:     10/30/19 15:44:54
                                                                                       J: Your Expenses                                    Page 38 of 75                page 1
Debtor 1               Paul                   Eric                     Parnaste                              Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                        $60.00

       6b. Water, sewer, garbage collection                                                                        6b.                         $0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $360.00

       6d. Other. Specify:                                                                                         6d.                         $0.00

 7.    Food and housekeeping supplies                                                                              7.                        $600.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                        $110.00

 10. Personal care products and services                                                                           10.                         $0.00

 11.   Medical and dental expenses                                                                                 11.                       $200.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                       $350.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                       $200.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                        $0.00
       15a. Life insurance
                                                                                                                   15b.                        $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                      $128.00

       15d. Other insurance. Specify:                                                                              15d.                        $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                         $0.00

 17. Installment or lease payments:
                                                                                                                   17a.
       17a. Car payments for Vehicle 1
                                                                                                                   17b.
       17b. Car payments for Vehicle 2
                                                                                                                   17c.
       17c. Other. Specify:
                                                                                                                   17d.
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00
       20b. Real estate taxes                                                                                      20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                       $40.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00




               Case:
Official Form 106J           19-31136          Doc# 1          Filed: 10/30/19
                                                                           ScheduleEntered:     10/30/19 15:44:54
                                                                                    J: Your Expenses                         Page 39 of 75             page 2
Debtor 1               Paul                Eric                     Parnaste                                Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                          Union Dues                                                          21.     +              $60.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                $3,319.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                    $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                $3,319.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                $3,234.10

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –           $3,319.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                 ($84.90)
           The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑            None
      ❑Yes.




               Case:
Official Form 106J        19-31136          Doc# 1           Filed: 10/30/19
                                                                         ScheduleEntered:     10/30/19 15:44:54
                                                                                  J: Your Expenses                            Page 40 of 75       page 3
 Fill in this information to identify your case:

  Debtor 1                         Paul                          Eric                        Parnaste
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                         Northern District of California

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                               $0.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $10,491.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                         $10,491.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                       $0.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $28,687.00


                                                                                                                                                                  Your total liabilities                       $28,687.00

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $3,234.10


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $3,319.00




               Case:
Official Form 106Sum             19-31136                  Doc# Summary
                                                                1 Filed:     10/30/19
                                                                        of Your              Entered:
                                                                                Assets and Liabilities      10/30/19
                                                                                                       and Certain          15:44:54
                                                                                                                   Statistical Information Page 41 of 75                                                          page 1 of 2
Debtor 1             Paul                   Eric                     Parnaste                                            Case number (if known)
                     First Name             Middle Name               Last Name



Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
  ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
  ✔
  ❑    Yes



7. What kind of debt do you have?
  ✔
  ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
       family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

  ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
       this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                           $4,847.09




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                      Total claim

      From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                     $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                            $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                  $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                   $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                  $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                        +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                 $0.00




               Case:
Official Form 106Sum     19-31136            Doc# Summary
                                                  1 Filed:     10/30/19
                                                          of Your              Entered:
                                                                  Assets and Liabilities      10/30/19
                                                                                         and Certain          15:44:54
                                                                                                     Statistical Information Page 42 of 75           page 2 of 2
 Fill in this information to identify your case:

  Debtor 1                   Paul                    Eric                 Parnaste
                             First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name         Last Name

  United States Bankruptcy Court for the:                          Northern District of California

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                     12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                   . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                            (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Paul Eric Parnaste
        Paul Eric Parnaste, Debtor 1                                         ✘
        Date 10/30/2019                                                          Date
                MM/ DD/ YYYY                                                            MM/ DD/ YYYY




               Case:
Official Form 106Dec       19-31136                Doc# 1     Filed:   10/30/19
                                                               Declaration             Entered:
                                                                           About an Individual       10/30/19
                                                                                               Debtor's Schedules 15:44:54                 Page 43 of 75
 Fill in this information to identify your case:

  Debtor 1                   Paul                    Eric                 Parnaste
                             First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name         Last Name

  United States Bankruptcy Court for the:                          Northern District of California

  Case number                                                                                                                           ❑   Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ❑ Married
    ✔ Not married
    ❑
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                                Dates Debtor 1 lived       Debtor 2:                                           Dates Debtor 2 lived
                                                               there                                                                          there


                                                                                         ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                      Number    Street
                                                             To                                                                             To



    City                               State ZIP Code                                       City                       State ZIP Code




                                                                                         ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                      Number    Street
                                                             To                                                                             To



    City                               State ZIP Code                                       City                       State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
                Case: 19-31136                     Doc# 1     Filed: 10/30/19               Entered: 10/30/19 15:44:54                  Page 44 of 75
Debtor 1            Paul                 Eric                     Parnaste                                            Case number (if known)
                    First Name           Middle Name               Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
                                                   ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                         $51,112.00            bonuses, tips
    date you filed for bankruptcy:
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                         $49,429.00            bonuses, tips
    (January 1 to December 31, 2018         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                         $59,871.00            bonuses, tips
    (January 1 to December 31, 2017         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




    For last calendar year:                         State Disability                            $5,417.00
    (January 1 to December 31, 2018         )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2017         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2

              Case: 19-31136                    Doc# 1      Filed: 10/30/19              Entered: 10/30/19 15:44:54                      Page 45 of 75
Debtor 1            Paul                     Eric                     Parnaste                                            Case number (if known)
                    First Name                   Middle Name              Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                           payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ✔No. Go to line 7.
               ❑
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                           payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                           this bankruptcy case.

                                                                  Dates of              Total amount paid        Amount you still owe          Was this payment for…
                                                                  payment

                                                                                                                                             ❑Mortgage
             Creditor's Name                                                                                                                 ❑Car
                                                                                                                                             ❑Credit card
             Number        Street                                                                                                            ❑Loan repayment
                                                                                                                                             ❑Suppliers or vendors
                                                                                                                                             ❑Other
             City                        State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                               Dates of               Total amount paid   Amount you still owe       Reason for this payment
                                                               payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




              Case: 19-31136
Official Form 107
                                                   Doc#Statement
                                                         1 Filed:      10/30/19 Entered: 10/30/19 15:44:54
                                                                 of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                              Page 46 of 75             page 3
Debtor 1            Paul                   Eric                    Parnaste                                             Case number (if known)
                    First Name              Middle Name               Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                           Dates of               Total amount paid    Amount you still owe       Reason for this payment
                                                           payment                                                                Include creditor’s name



    Insider's Name


    Number       Street




    City                         State     ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                      Nature of the case                         Court or agency                                  Status of the case

    Case title                                                                                                                                   ❑Pending
                                                                                                Court Name                                       ❑On appeal
                                                                                                                                                 ❑Concluded
                                                                                                Number       Street
    Case number

                                                                                                City                      State       ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.
                                                                       Describe the property                                   Date                 Value of the property



    Creditor’s Name


    Number       Street                                               Explain what happened

                                                                      ❑Property was repossessed.
                                                                      ❑Property was foreclosed.
                                                                      ❑Property was garnished.
    City                           State    ZIP Code                  ❑Property was attached, seized, or levied.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 4
                 Case: 19-31136                Doc# 1         Filed: 10/30/19              Entered: 10/30/19 15:44:54                        Page 47 of 75
Debtor 1           Paul                    Eric                   Parnaste                                      Case number (if known)
                   First Name              Middle Name             Last Name



 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
 to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                     Date action was     Amount
                                                                                                                     taken
    Creditor’s Name


    Number      Street



    City                         State     ZIP Code
                                                          Last 4 digits of account number: XXXX–




 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
 receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600 per        Describe the gifts                                       Dates you gave       Value
     person                                                                                                         the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                           State    ZIP Code

    Person’s relationship to you



 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.




               Case:
Official Form 107         19-31136             Doc#Statement
                                                     1 Filed:      10/30/19
                                                             of Financial             Entered:Filing
                                                                          Affairs for Individuals 10/30/19     15:44:54
                                                                                                     for Bankruptcy                Page 48 of 75                page 5
Debtor 1             Paul               Eric                       Parnaste                                      Case number (if known)
                     First Name          Middle Name                Last Name

     Gifts or contributions to charities that     Describe what you contributed                                Date you                Value
     total more than $600                                                                                      contributed



    Charity’s Name




    Number     Street



    City                    State   ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and         Describe any insurance coverage for the loss                   Date of your loss       Value of property lost
     how the loss occurred                      Include the amount that insurance has paid. List pending
                                                insurance claims on line 33 of Schedule A/B: Property.




 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                  Description and value of any property transferred            Date payment or         Amount of payment
     Eranthe Law Firm                                                                                          transfer was made
    Person Who Was Paid                          Attorney fees; Attorney fees; Attorney fee and filing fee
                                                                                                               06/07/2019                            $733.00
     4040 Civic Center Dr Ste 200 Suite 200
    Number     Street
                                                                                                               07/10/2019                            $733.00

                                                                                                               08/07/2019                           $1,069.00
     San Rafael, CA 94903-4187
    City                    State   ZIP Code
     cate@eranthelaw.com
    Email or website address


    Person Who Made the Payment, if Not You




Official Form 107
              Case: 19-31136                   Doc#Statement
                                                     1 Filed:of Financial Affairs for Individuals Filing for Bankruptcy
                                                                   10/30/19 Entered: 10/30/19 15:44:54                              Page 49 of 75                   page 6
Debtor 1            Paul                Eric                     Parnaste                                         Case number (if known)
                    First Name          Middle Name              Last Name

                                                Description and value of any property transferred               Date payment or         Amount of payment
     CC Advising, Inc.                                                                                          transfer was made
    Person Who Was Paid                        Pre-filing course and certificate.
                                                                                                               10/04/2019                              $10.00
     703 Washington Ave. Suite 200
    Number     Street




     Bay City, MI 48708-5732
    City                   State   ZIP Code
     https://ccadvising.com/
    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of any property transferred               Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number     Street




    City                   State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of property           Describe any property or payments received       Date transfer was
                                                transferred                                 or debts paid in exchange                        made

    Person Who Received Transfer


    Number     Street




    City                   State   ZIP Code

    Person's relationship to you




              Case: 19-31136                  Doc# 1       Filed: 10/30/19            Entered: 10/30/19 15:44:54                     Page 50 of 75
Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
Debtor 1            Paul                 Eric                    Parnaste                                          Case number (if known)
                    First Name           Middle Name             Last Name



  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Description and value of the property transferred                                           Date transfer was
                                                                                                                                              made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Last 4 digits of account number          Type of account or      Date account was            Last balance
                                                                                            instrument              closed, sold, moved, or     before closing or
                                                                                                                    transferred                 transfer

    Name of Financial Institution
                                                   XXXX–                                    ❑Checking
                                                                                            ❑Savings
    Number      Street
                                                                                            ❑Money market
                                                                                            ❑Brokerage
                                                                                            ❑Other
    City                   State    ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Who else had access to it?                     Describe the contents                        Do you still have
                                                                                                                                                it?

                                                                                                                                              ❑No
    Name of Financial Institution                  Name
                                                                                                                                              ❑Yes

    Number      Street                             Number    Street



                                                   City                State     ZIP Code

    City                   State    ZIP Code




               Case: 19-31136
Official Form 107
                                               Doc#Statement
                                                     1 Filed:      10/30/19 Entered: 10/30/19 15:44:54
                                                             of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                     Page 51 of 75                  page 8
Debtor 1            Paul                  Eric                     Parnaste                                              Case number (if known)
                    First Name            Middle Name               Last Name



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Who else has or had access to it?                 Describe the contents                              Do you still have
                                                                                                                                                         it?

                                                                                                                                                       ❑No
    Name of Storage Facility                       Name
                                                                                                                                                       ❑Yes

    Number     Street                              Number      Street



                                                   City                   State    ZIP Code

    City                   State   ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Where is the property?                            Describe the property                              Value
                                                                                                     Modem and DVR
     Comcast                                        1563 Lincoln Avenue, Apt 2                                                                                       $0.00
    Owner's Name
                                                   Number      Street

     172 Northgate One
    Number     Street
                                                    San Rafael, CA 94901
                                                   City                   State    ZIP Code

     San Rafael, CA 94903-0000
    City                   State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.



Official Form 107
               Case: 19-31136                 Doc#Statement
                                                    1 Filed:of Financial Affairs for Individuals Filing for Bankruptcy
                                                                  10/30/19 Entered: 10/30/19 15:44:54                                         Page 52 of 75                  page 9
Debtor 1            Paul                Eric                      Parnaste                                        Case number (if known)
                    First Name          Middle Name               Last Name

                                                 Governmental unit                         Environmental law, if you know it               Date of notice


    Name of site                                Governmental unit



    Number       Street                         Number       Street


                                                City                  State   ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Governmental unit                         Environmental law, if you know it               Date of notice


    Name of site                                Governmental unit



    Number       Street                         Number       Street


                                                City                  State   ZIP Code


    City                   State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Court or agency                           Nature of the case                              Status of the case


    Case title
                                                Court Name
                                                                                                                                           ❑Pending
                                                                                                                                           ❑On appeal
                                                                                                                                           ❑Concluded
                                                Number       Street


    Case number
                                                City                  State   ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 10
                 Case: 19-31136               Doc# 1         Filed: 10/30/19             Entered: 10/30/19 15:44:54                Page 53 of 75
Debtor 1             Paul                   Eric                      Parnaste                                             Case number (if known)
                     First Name             Middle Name               Last Name
 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                     State    ZIP Code



  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                       Date issued



    Name                                             MM / DD / YYYY



    Number        Street




    City                     State    ZIP Code




Official Form 107
                 Case: 19-31136                  Doc#Statement
                                                       1 Filed:      10/30/19 Entered: 10/30/19 15:44:54
                                                               of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                              Page 54 of 75         page 11
Debtor 1           Paul                   Eric                 Parnaste                                        Case number (if known)
                   First Name             Middle Name           Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘                      /s/ Paul Eric Parnaste                    ✘
       Signature of Paul Eric Parnaste, Debtor 1                        Signature of


       Date 10/30/2019                                                  Date




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).




             Case: 19-31136                Doc# 1       Filed: 10/30/19           Entered: 10/30/19 15:44:54                      Page 55 of 75
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                              SAN FRANCISCO DIVISION

IN RE: Parnaste, Paul Eric                                                                   CASE NO

                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       10/30/2019              Signature                                    /s/ Paul Eric Parnaste
                                                                              Paul Eric Parnaste, Debtor




       Case: 19-31136               Doc# 1          Filed: 10/30/19              Entered: 10/30/19 15:44:54                          Page 56 of 75
                                  Bank of America
                                  PO Box 982235
                                  El Paso, TX 79998-2235




                                  Bank of America
                                  PO Box 982234
                                  El Paso, TX 79998-2234




                                  BBVA
                                  PO Box 830139
                                  Birmingham, AL 35283-0139




                                  Capital One
                                  Attn: General Correspondence
                                  PO Box 30285
                                  Salt Lake City, UT 84130-0285



                                  Citibank
                                  PO Box 6408
                                  The Lakes, NV 88901-6408




                                  Compass Bank
                                  Attn: Bankruptcy
                                  PO Box 10566
                                  Birmingham, AL 35296



                                  Credit One Bank
                                  PO Box 98873
                                  Las Vegas, NV 89193-8873




                                  Equifax
                                  PO Box 740241
                                  Atlanta, GA 30374-0000




Case: 19-31136   Doc# 1   Filed: 10/30/19    Entered: 10/30/19 15:44:54   Page 57 of 75
                                  Experian
                                  475 Anton Blvd.
                                  Costa Mesa, CA 92626-0000




                                  Fortiva
                                  PO Box 105341
                                  Atlanta, GA 30348-5341




                                  Fortiva Account Services
                                  PO Box 105374
                                  Atlanta, GA 30348-5374




                                  HSBC Bank
                                  PO Box 5253
                                  Carol Stream, IL 60197-5253




                                  HSBC Card Services
                                  PO Box 81622
                                  Salinas, CA 93912-1622




                                  Marin General Hospital
                                  250 Bon Air Road
                                  Greenbrae, CA 94904-0000




                                  Mercury FBT
                                  Attn: Bankruptcy
                                  PO Box 84064
                                  Columbus, GA 31908



                                  Merrick Bank CardWorks
                                  Attn: Bankruptcy
                                  PO Box 9201
                                  Old Bethpage, NY 11804-9001




Case: 19-31136   Doc# 1   Filed: 10/30/19    Entered: 10/30/19 15:44:54   Page 58 of 75
                                  Redwood Credit Union
                                  3033 Cleveland Ave
                                  Santa Rosa, CA 95403-0000




                                  Redwood Credit Union
                                  PO Box 6104
                                  Santa Rosa, CA 95406-0104




                                  Robins Auto Service
                                  47 Industrial Way
                                  Greenbrae, CA 94904-2405




                                  Synchrony Bank Amazon
                                  Attn: Bankruptcy
                                  PO Box 965060
                                  Orlando, FL 32896-5060



                                  Synchrony Bank Care Credit
                                  Attn: Bankruptcy Dept
                                  PO Box 965064
                                  Orlando, FL 32896-5064



                                  Synchrony Bank Walmart
                                  Attn: Bankruptcy
                                  PO Box 965064
                                  Orlando, FL 32896-5064



                                  Transunion
                                  PO Box 2000
                                  Chester, PA 19022-0000




                                  Western Alliance Bank
                                  PO Box 927830
                                  San Diego, CA 92192-7830




Case: 19-31136   Doc# 1   Filed: 10/30/19    Entered: 10/30/19 15:44:54   Page 59 of 75
                 Notice Required by 11 U.S.C. § 342(b) for
                 Individuals Filing for Bankruptcy (Form 2010)


                   This notice is for you if:                                            Chapter 7: Liquidation

                         You are an individual filing for                                                    $245      filing fee
                         bankruptcy, and                                                                         $75   administrative fee
                                                                                                    +            $15   trustee surcharge
                         Your debts are primarily consumer
                         debts.                                                                              $335      total fee
                         Consumer debts are defined in 11 U.S.C.
                         § 101(8) as “incurred by an individual                         Chapter 7 is for individuals who have
                         primarily for a personal, family, or                           financial difficulty preventing them from
                         household purpose.”                                            paying their debts and who are willing to
                                                                                        allow their non- exempt property to be used
                                                                                        to pay their creditors. The primary purpose
                                                                                        of filing under chapter 7 is to have your
                                                                                        debts discharged. The bankruptcy discharge
                 The types of bankruptcy that are                                       relieves you after bankruptcy from having to
                 available to individuals                                               pay many of your pre-bankruptcy debts.
                                                                                        Exceptions exist for particular debts, and
                 Individuals who meet the qualifications may file                       liens on property may still be enforced after
                 under one of four different chapters of the                            discharge. For example, a creditor may
                 Bankruptcy Code:                                                       have the right to foreclose a home
                                                                                        mortgage or repossess an automobile.
                         Chapter 7 — Liquidation
                                                                                        However, if the court finds that you have
                         Chapter 11— Reorganization                                     committed certain kinds of improper conduct
                                                                                        described in the Bankruptcy Code, the court
                         Chapter 12— Voluntary repayment plan                           may deny your discharge.
                                     for family farmers or
                                     fishermen                                          You should know that even if you file chapter 7
                                                                                        and you receive a discharge, some debts are
                         Chapter 13— Voluntary repayment plan                           not discharged under the law. Therefore, you
                                          for individuals with regular                  may still be responsible to pay:
                                          income
                                                                                                 most taxes;
                You should have an attorney review your                                          most student loans;
                 decision to file for bankruptcy and the choice                                  most domestic support and property
                 of                                                                              settlement obligations;
                 chapter.




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 1



               Case: 19-31136                 Doc# 1         Filed: 10/30/19              Entered: 10/30/19 15:44:54                   Page 60 of 75
                                                                                        your income is more than the median income for
                         most fines, penalties, forfeitures, and
                                                                                        your state of residence and family size,
                         criminal restitution obligations; and                          depending on the results of the Means Test, the
                         certain debts that are not listed in your
                                                                                        U.S. trustee, bankruptcy administrator, or
                         bankruptcy papers.                                             creditors can file a motion to dismiss your case
                 You may also be required to pay debts arising                          under § 707(b) of the Bankruptcy Code. If a
                 from:                                                                  motion is filed, the court will decide if your case
                                                                                        should be dismissed. To avoid dismissal, you
                         fraud or theft;
                                                                                        may choose to proceed under another chapter of
                         fraud or defalcation while acting in breach
                                                                                        the Bankruptcy Code.
                         of fiduciary capacity;
                         intentional injuries that you inflicted; and
                                                                                        If you are an individual filing for chapter 7
                         death or personal injury caused by
                                                                                        bankruptcy, the trustee may sell your property
                         operating a motor vehicle, vessel, or
                                                                                        to pay your debts, subject to your right to
                         aircraft while intoxicated from alcohol or
                                                                                        exempt the property or a portion of the proceeds
                         drugs.
                                                                                        from the sale of the property. The property, and
                                                                                        the proceeds from property that your
                 If your debts are primarily consumer debts, the
                                                                                        bankruptcy trustee sells or liquidates that you
                 court can dismiss your chapter 7 case if it finds
                                                                                        are entitled to, is called exempt property.
                 that you have enough income to repay creditors
                                                                                        Exemptions may enable you to keep your home,
                 a certain amount. You must file Chapter 7
                                                                                        a car, clothing, and household items or to
                 Statement of Your Current Monthly Income
                                                                                        receive some of the proceeds if the property is
                 (Official Form 122A–1) if you are an individual
                                                                                        sold.
                 filing for bankruptcy under chapter 7. This form
                 will determine your current monthly income and
                                                                                        Exemptions are not automatic. To exempt
                 compare whether your income is more than the
                                                                                        property, you must list it on Schedule C: The
                 median income that applies in your state.
                                                                                        Property You Claim as Exempt (Official Form
                                                                                        106C). If you do not list the property, the
                 If your income is not above the median for your
                                                                                        trustee may sell it and pay all of the proceeds to
                 state, you will not have to complete the other
                                                                                        your creditors.
                 chapter 7 form, the Chapter 7 Means Test
                 Calculation (Official Form 122A–2).

                                                                                         Chapter 11: Reorganization
                 If your income is above the median for your
                 state, you must file a second form —the                                                    $1,167     filing fee
                 Chapter 7 Means Test Calculation (Official Form
                                                                                                   +            $550   administrative fee
                 122A–2). The calculations on the form—
                 sometimes called the Means Test —deduct from                                               $1,717     total fee
                 your income living expenses and payments on
                 certain debts to determine any amount available                        Chapter 11 is often used for reorganizing a
                 to pay unsecured creditors. If                                         business, but is also available to individuals. The
                                                                                        provisions of chapter 11 are too complicated to
                                                                                        summarize briefly.




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)         page 2



               Case: 19-31136                 Doc# 1         Filed: 10/30/19              Entered: 10/30/19 15:44:54                  Page 61 of 75
                   Read These Important Warnings

                       Because bankruptcy can have serious long-term financial and legal consequences, including
                       loss of your property, you should hire an attorney and carefully consider all of your options
                       before you file. Only an attorney can give you legal advice about what can happen as a result
                       of filing for bankruptcy and what your options are. If you do file for bankruptcy, an attorney
                       can help you fill out the forms properly and protect you, your family, your home, and your
                       possessions.

                       Although the law allows you to represent yourself in bankruptcy court, you should
                       understand that many people find it difficult to represent themselves successfully. The rules
                       are technical, and a mistake or inaction may harm you. If you file without an attorney, you are
                       still responsible for knowing and following all of the legal requirements.

                       You should not file for bankruptcy if you are not eligible to file or if you do not intend to file
                       the necessary documents.

                       Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud
                       in your bankruptcy case. Making a false statement, concealing property, or obtaining money
                       or property by fraud in connection with a bankruptcy case can result in fines up to $250,000,
                       or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                        Under chapter 13, you must file with the court a
                  Chapter 12: Repayment plan for
                  family                                                                plan to repay your creditors all or part of the
                             farmers or fishermen                                       money that you owe them, usually using your
                                                                                        future earnings. If the court approves your plan,
                                      $200     filing fee                               the court will allow you to repay your debts, as
                             +          $75    administrative fee                       adjusted by the plan, within 3 years or 5 years,
                                                                                        depending on your income and other factors.
                                      $275     total fee
                                                                                        After you make all the payments under your
                 Similar to chapter 13, chapter 12 permits family                       plan, many of your debts are discharged. The
                 farmers and fishermen to repay their debts over                        debts that are not discharged and that you may
                 a period of time using future earnings and to                          still be responsible to pay include:
                 discharge some debts that are not paid.
                                                                                                 domestic support obligations,
                                                                                                 most student loans,
                  Chapter 13: Repayment plan for                                                 certain taxes,
                             individuals with regular                                            debts for fraud or theft,
                             income                                                              debts for fraud or defalcation while acting
                                                                                                 in a fiduciary capacity,
                                      $235     filing fee                                        most criminal fines and restitution
                             +          $75    administrative fee                                obligations,
                                                                                                 certain debts that are not listed in your
                                      $310     total fee
                                                                                                 bankruptcy papers,
                                                                                                 certain debts for acts that caused death
                 Chapter 13 is for individuals who have regular
                                                                                                 or
                 income and would like to pay all or part of their
                                                                                                 personal injury, and
                 debts in installments over a period of time and
                                                                                                 certain long-term secured debts
                 to discharge some debts that are not paid. You
                 are eligible for chapter 13 only if your debts are
                 not more than certain dollar amounts set forth in
                 11 U.S.C. § 109.




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)         page 3



               Case: 19-31136                 Doc# 1         Filed: 10/30/19              Entered: 10/30/19 15:44:54                 Page 62 of 75
                   Warning: File Your Forms on Time                                              A married couple may file a bankruptcy
                                                                                                 case together—called ajoint case. If you
                   Section 521(a)(1) of the Bankruptcy Code                                      file a joint case and each spouse lists the
                   requires that you promptly file detailed                                      same mailing address on the bankruptcy
                   information about your creditors, assets,                                     petition, the bankruptcy court generally will
                   liabilities, income, expenses and general                                     mail you and your spouse one copy of
                   financial condition. The court may dismiss                                    each notice, unless you file a statement
                   your bankruptcy case if you do not file this                                  with the court asking that each spouse
                   information within the deadlines set by the                                   receive separate copies.
                   Bankruptcy Code, the Bankruptcy Rules,
                   and the local rules of the court.
                                                                                                 Understand which services you
                                                                                                 could receive from credit
                   For more information about the documents                                      counseling agencies
                   and their deadlines, go to:
                   http://www.uscourts.gov/bkforms                                               The law generally requires that you receive
                   /bankruptcy_form                                                              a credit counseling briefing from an
                   s.html#procedure.                                                             approved credit counseling agency. 11
                                                                                                 U.S.C. § 109(h). If you are filing a joint
                                                                                                 case, both spouses must receive the
                 Bankruptcy crimes have serious                                                  briefing. With limited exceptions, you must
                 consequences
                                                                                                 receive it within the 180 days before you
                         If you knowingly and fraudulently                                       file your bankruptcy petition. This briefing
                         conceal                                                                 is usually conducted by telephone or on
                         assets or make a false oath or statement                                the Internet.
                         under penalty of perjury—either orally or
                         in writing—in connection with a                                         In addition, after filing a bankruptcy case,
                         bankruptcy case, you may be fined,                                      you generally must complete a financial
                         imprisoned, or both.                                                    management instructional course before
                         All information you supply in connection                                you can receive a discharge. If you are
                         with a bankruptcy case is subject to                                    filing a joint case, both spouses must
                         examination by the Attorney General                                     complete the course.
                         acting
                         through the Office of the U.S. Trustee,                                 You can obtain the list of agencies
                         the                                                                     approved to provide both the briefing and
                         Office of the U.S. Attorney, and other                                  the instructional course from:
                         offices and employees of the U.S.                                       http://justice.gov/ust/eo/hapcpa
                         Department of Justice.                                                  /ccde/cc_approved.html.


                 Make sure the court has your                                                    In Alabama and North Carolina, go to:
                 mailing address                                                                 http://www.uscourts.gov/FederalCourts
                                                                                                 /Bankruptcy/
                 The bankruptcy court sends notices to the                                       BankruptcyResources/ApprovedCredit
                 mailing address you list on Voluntary Petition for                              AndDebtCounselors.aspx.
                 Individuals Filing for Bankruptcy(Official Form
                 101). To ensure that you receive information                                    If you do not have access to a computer,
                 about your case, Bankruptcy Rule 4002 requires                                  the clerk of the bankruptcy court may be
                 that you notify the court of any changes in your                                able to help you obtain the list.
                 address.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)           page 4



               Case: 19-31136                 Doc# 1         Filed: 10/30/19              Entered: 10/30/19 15:44:54                   Page 63 of 75
 Fill in this information to identify your case:                                                                     Check one box only as directed in this form and in Form
                                                                                                                     122A-1Supp:

                                                                                                                     ❑1. There is no presumption of abuse.
  Debtor 1                   Paul                    Eric                  Parnaste
                             First Name              Middle Name           Last Name

  Debtor 2
                                                                                                                     ✔2. The calculation to determine if a presumption of
                                                                                                                     ❑
  (Spouse, if filing)                                                                                                   abuse applies will be made under Chapter 7 Means
                             First Name              Middle Name           Last Name
                                                                                                                        Test Calculation (Official Form 122A-2).

                                                                                                                     ❑3. The Means Test does not apply now because of
  United States Bankruptcy Court for the:                          Northern District of California

  Case number                                                                                                            qualified military service but it could apply later.
  (if known)
                                                                                                                     ❑ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                          10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ✔ Not married. Fill out Column A, lines 2-11.
      ❑
      ❑ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      ❑ Married and your spouse is NOT filing with you. You and your spouse are:
         ❑Living in the same household and are not legally separated. Fill out both Column A and B, lines 2-11.
         ❑Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
               apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

  Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
  101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
  6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
  the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                               Column A                 Column B
                                                                                                               Debtor 1                 Debtor 2 or
                                                                                                                                        non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all payroll
    deductions).                                                                                                       $4,847.09

 3. Alimony and maintenance payments. Do not include payments from a spouse if Column B is
    filled in.                                                                                                              $0.00

 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from an unmarried partner,
    members of your household, your dependents, parents, and roommates. Include regular
    contributions from a spouse only if Column B is not filled in. Do not include payments you listed on
    line 3.                                                                                                                 $0.00

 5. Net income from operating a business, profession,
                                                                           Debtor 1        Debtor 2
    or farm
      Gross receipts (before all deductions)                                   $0.00

      Ordinary and necessary operating expenses                        -       $0.00   -
                                                                                                      Copy
                                                                              $0.00
      Net monthly income from a business, profession, or farm                                         here
                                                                                                      →                     $0.00

 6. Net income from rental and other real property                         Debtor 1        Debtor 2
      Gross receipts (before all deductions)                                   $0.00

      Ordinary and necessary operating expenses                        -       $0.00   -
                                                                                                      Copy
                                                                              $0.00
      Net monthly income from rental or other real property                                           here
                                                                                                      →                     $0.00

 7. Interest, dividends, and royalties                                                                                      $0.00

 Official Form 122A-1                                                 Chapter 7 Statement of Your Current Monthly Income                                                    page 1


                Case: 19-31136                     Doc# 1     Filed: 10/30/19                 Entered: 10/30/19 15:44:54                    Page 64 of 75
Debtor 1                    Paul                               Eric                                  Parnaste                                             Case number (if known)
                            First Name                         Middle Name                               Last Name
                                                                                                                                         Column A                          Column B
                                                                                                                                         Debtor 1                          Debtor 2 or
                                                                                                                                                                           non-filing spouse
       8. Unemployment compensation                                                                                                                         $0.00
            Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here: ..................................................        ↓
           For you....................................................................................                      $0.00
           For your spouse......................................................................

       9. Pension or retirement income. Do not include any amount received that was a benefit                                                               $0.00
          under the Social Security Act. Also, except as stated in the next sentence, do not include
          any compensation, pension, pay, annuity, or allowance paid by the United States
          Government in connection with a disability, combat-related injury or disability, or death of a
          member of the uniformed services. If you received any retired pay paid under chapter 61 of
          title 10, then include that pay only to the extent that it does not exceed the amount of retired
          pay to which you would otherwise be entitled if retired under any provision of title 10 other
          than chapter 61 of that title.
      10. Income from all other sources not listed above. Specify the source and amount. Do
          not include any benefits received under the Social Security Act; payments received as a
          victim of a war crime, a crime against humanity, or international or domestic terrorism;
          or compensation, pension, pay, annuity, or allowance paid by the United States
          Government in connection with a disability, combat-related injury or disability, or death of
          a member of the uniformed services. If necessary, list other sources on a separate page
          and put the total below.




     Total amounts from separate pages, if any.                                                                                         +                                   +
                                                                                                                                                     $4,847.09              +                  =       $4,847.09
       11. Calculate your total current monthly income. Add lines 2 through 10 for each
           column. Then add the total for Column A to the total for Column B.                                                                                                                       Total current
                                                                                                                                                                                                   monthly income

 Part 2: Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

   12a. Copy your total current monthly income from line 11....................................................................................                         Copy line 11 here →          $4,847.09

             Multiply by 12 (the number of months in a year).                                                                                                                                      X 12
   12b. The result is your annual income for this part of the form.                                                                                                                    12b.         $58,165.08

13. Calculate the median family income that applies to you. Follow these steps:
    Fill in the state in which you live.                                                   California

    Fill in the number of people in your household.                                    1

    Fill in the median family income for your state and size of household....................................................................................................           13.         $57,962.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.
14. How do the lines compare?

   14a. ❑Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
         Go to Part 3.
        ✔Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part
   14b. ❑
         3 and fill out Form 122A–2.
 Part 3: Sign Below

       By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

       X /s/ Paul Eric Parnaste                                                                                            X
             Signature of Debtor 1                                                                                             Signature of Debtor 2

            Date          10/30/2019                                                                                           Date
                         MM/DD/YYYY                                                                                                     MM/DD/YYYY

       If you checked line 14a, do NOT fill out or file Form 122A–2.
       If you checked line 14b, fill out Form 122A–2 and file it with this form.

Official Form 122A-1                                                                            Chapter 7 Statement of Your Current Monthly Income                                                          page 2
                  Case: 19-31136                                Doc# 1                  Filed: 10/30/19                  Entered: 10/30/19 15:44:54                             Page 65 of 75
 Fill in this information to identify your case:                                                                                                           Check the appropriate box as directed in lines 40 or
                                                                                                                                                           42:
  Debtor 1                            Paul                               Eric                            Parnaste
                                     First Name                         Middle Name                     Last Name
                                                                                                                                                           According to the calculations required by this
                                                                                                                                                           Statement:
  Debtor 2
  (Spouse, if filing)                First Name                         Middle Name                     Last Name
                                                                                                                                                           ✔1. There is no presumption of abuse.
                                                                                                                                                           ❑
  United States Bankruptcy Court for the:                                                    Northern District of California
                                                                                                                                                           ❑2. There is a presumption of abuse.
  Case number
  (if known)                                                                                                                                               ❑Check if this is an amended filing

Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                                                                        04/19
To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).



 Part 1: Determine Your Adjusted Income


 1.    Copy your total current monthly income. ................................ Copy line 11 from Official From 122A-1 here →..............                                                         $4,847.09


 2.    Did you fill out Column B in Part 1 of Form 122A-1?
       ✔ No. Fill in $0 for the total on line 3.
       ❑
       ❑Yes. Is your spouse filing with you?
          ❑No. Go to line 3.
          ❑Yes. Fill in $0 for the total on line 3.

 3.   Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the household expenses
      of you or your dependents. Follow these steps:

      On line 11, Column B of Form 122A–1, was any amount of the income you reported for your spouse NOT regularly used for the household
      expenses of you or your dependents?
       ✔ No. Fill in 0 for the total on line 3.
       ❑
       ❑Yes. Fill in the information below:

               State each purpose for which the income was used                                                              Fill in the amount you
                                                                                                                             are subtracting from
               For example, the income is used to pay your spouse’s tax debt or to                                           your spouse's income
               support people other than you or your dependents




                                                                                                                             +
                                                                                                                                                                                        –               $0.00
               Total .................................................................................................                         $0.00   Copy total here.......→


 4.   Adjust your current monthly income. Subtract the total on line 3 from line 1.                                                                                                                $4,847.09




 Official Form 122A-2                                                                                              Chapter 7 Means Test Calculation                                                     page 1


                  Case: 19-31136                                  Doc# 1                  Filed: 10/30/19                     Entered: 10/30/19 15:44:54                  Page 66 of 75
Debtor 1                   Paul                            Eric                              Parnaste                                              Case number (if known)
                           First Name                      Middle Name                        Last Name


Part 2: Calculate Your Deductions from Your Income


 The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to answer the questions in lines
 6-15. To find the IRS standards, go online using the link specified in the separate instructions for this form. This information may also be available at the
 bankruptcy clerk’s office.


 Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your actual expenses if they are higher
 than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3 and do not deduct any operating expenses that you subtracted from
 income in lines 5 and 6 of Form 122A–1.



 If your expenses differ from month to month, enter the average expense.



 Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A–1 is filled in.




  5. The number of people used in determining your deductions from income
         Fill in the number of people who could be claimed as exemptions on your federal income tax return, plus the number of
                                                                                                                                                                       1
         any additional dependents whom you support. This number may be different from the number of people in your household.




    National Standards                           You must use the IRS National Standards to answer the questions in lines 6-7.




  6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill                                                         $727.00
     in the dollar amount for food, clothing, and other items.



  7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in the dollar
     amount for out-of-pocket health care. The number of people is split into two categories─people who are under 65 and people who are 65 or
     older─because older people have a higher IRS allowance for health care costs. If your actual expenses are higher than this IRS amount, you
     may deduct the additional amount on line 22.




   People who are under 65 years of age

   7a. Out-of-pocket health care allowance per person                                                       $55.00
   7b. Number of people who are under 65                                                          X         1

   7c. Subtotal. Multiply line 7a by line 7b.                                                               $55.00               Copy here →        $55.00

   People who are 65 years of age or older

   7d. Out-of-pocket health care allowance per person                                                      $114.00
   7e. Number of people who are 65 or older                                                       X         0

   7f.     Subtotal. Multiply line 7d by line 7e.                                                             $0.00              Copy here →   +      $0.00



   7g. Total. Add lines 7c and 7f. .....................................................................................................           $55.00    Copy total here →      $55.00




Official Form 122A-2                                                                                    Chapter 7 Means Test Calculation                                               page 2


                 Case: 19-31136                             Doc# 1                Filed: 10/30/19                         Entered: 10/30/19 15:44:54                Page 67 of 75
Debtor 1                 Paul                       Eric                           Parnaste                                                     Case number (if known)
                         First Name                  Middle Name                    Last Name




       Local Standards          You must use the IRS Local Standards to answer the questions in lines 8-15.


  Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
  bankruptcy purposes into two parts:

   Housing and utilities – Insurance and operating expenses

   Housing and utilities – Mortgage or rent expenses

  To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
  specified in the separate instructions for this form. This chart may also be available at the bankruptcy clerk’s office.

  8.     Housing and utilities – Insurance and operating expenses: Using the number of people you entered in line 5, fill in the dollar                                              $496.00
         amount listed for your county for insurance and operating expenses...........................................................................................

  9.     Housing and utilities – Mortgage or rent expenses:
           9a. Using the number of people you entered in line 5, fill in the dollar amount listed for your                                   $2,643.00
               county for mortgage or rent expenses..................................................................

           9b. Total average monthly payment for all mortgages and other debts secured by your home.

               To calculate the total average monthly payment, add all amounts that are
               contractually due to each secured creditor in the 60 months after you file for
               bankruptcy. Then divide by 60.

                 Name of the creditor                                                     Average monthly
                                                                                          payment




                                                                                             +
                                                                                                                        Copy                                   Repeat this
                                  Total average monthly payment                                        $0.00                            –           $0.00
                                                                                                                        here →                                 amount on
                                                                                                                                                               line 33a.

         9c. Net mortgage or rent expense.

             Subtract line 9b (total average monthly payment) from line 9a (mortgage or                                                                          Copy
                                                                                                                                                $2,643.00                           $2,643.00
             rent expense). If this amount is less than $0, enter $0.................................................                                            here →


  10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects                                                               $0.00
      the calculation of your monthly expenses, fill in any additional amount you claim.
         Explain
         why:



   11.     Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
           ❑    0. Go to line 14.
           ✔
           ❑    1. Go to line 12.
           ❑    2 or more. Go to line 12.


   12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating expenses, fill                                         $412.00
       in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122A-2                                                                        Chapter 7 Means Test Calculation                                                                  page 3


                 Case: 19-31136                      Doc# 1              Filed: 10/30/19                    Entered: 10/30/19 15:44:54                                   Page 68 of 75
Debtor 1                Paul                    Eric                        Parnaste                                        Case number (if known)
                        First Name              Middle Name                  Last Name



 13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below. You
     may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for more than
     two vehicles.


           Vehicle 1      Describe Vehicle 1:



      13a. Ownership or leasing costs using IRS Local Standard.......................................

      13b. Average monthly payment for all debts secured by Vehicle 1.
             Do not include costs for leased vehicles.
             To calculate the average monthly payment here and on line 13e, add
             all amounts that are contractually due to each secured creditor in
             the 60 months after you filed for bankruptcy. Then divide by 60.

               Name of each creditor for Vehicle 1                    Average monthly
                                                                      payment



                                                                  +
                                                                                                                Repeat this
                                                                                             Copy               amount on
                               Total average monthly payment                                 here → –           line 33b.

       13c.
                                                                                                                Copy net
       Net Vehicle 1 ownership or lease expense
                                                                                                                Vehicle 1
       Subtract line 13b from line 13a. If this amount is less than $0, enter                                   expense
       $0.............                                                                                          here....→



    Vehicle 2          Describe Vehicle 2:




  13d. Ownership or leasing costs using IRS Local Standard.......................................

  13e. Average monthly payment for all debts secured by Vehicle 2.
       Do not include costs for leased vehicles.

               Name of each creditor for Vehicle 2                    Average monthly
                                                                      payment



                                                                  +
                                                                                                                Repeat this
                                                                                             Copy               amount on
                               Total average monthly payment                                 here → –           line 33c.

       13f.                                                                                                     Copy net
       Net Vehicle 2 ownership or lease expense                                                                 Vehicle 2
                                                                                                                expense
       Subtract line 13e from 13d. If this amount is less than $0, enter $0.............                        here....→

 14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public Transportation expense
     allowance regardless of whether you use public transportation.

 15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also deduct a public
     transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim more than the IRS Local Standard for
     Public Transportation.                                                                                                                                 $0.00




Official Form 122A-2                                                                Chapter 7 Means Test Calculation                                          page 4


               Case: 19-31136                    Doc# 1            Filed: 10/30/19                  Entered: 10/30/19 15:44:54              Page 69 of 75
Debtor 1               Paul                   Eric                     Parnaste                                            Case number (if known)
                       First Name             Middle Name               Last Name




  Other Necessary                In addition to the expense deductions listed above, you are allowed your monthly expenses for the
  Expenses                       following IRS categories.


16. Taxes:                                                                                                                                                    $1,178.15
    The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, selfemployment taxes, Social Security
    taxes, and Medicare taxes. You may include the monthly amount withheld from your pay for these taxes. However, if you expect to receive a tax
    refund, you must divide the expected refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.
    Do not include real estate, sales, or use taxes.


17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions, union dues, and uniform              $60.00
    costs.
     Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.


18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing together, include                 $0.00
    payments that you make for your spouse’s term life insurance. Do not include premiums for life insurance on your dependents, for a non-filing
    spouse’s life insurance, or for any form of life insurance other than term.

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative agency, such as spousal                  $0.00
    or child support payments.
     Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.


20. Education: The total monthly amount that you pay for education that is either required:                                                                      $0.00
           as a condition for your job, or
           for your physically or mentally challenged dependent child if no public education is available for similar services.

21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.                                        $0.00
    Do not include payments for any elementary or secondary school education.


22. Additional health care expenses, excluding insurance costs:                                                                                                $200.00
    The monthly amount that you pay for health care that is required for the health and welfare of you or your dependents and that is not reimbursed by
    insurance or paid by a health savings account. Include only the amount that is more than the total entered in line 7.
    Payments for health insurance or health savings accounts should be listed only in line 25.


23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for you and your                     +       $0.00
    dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone service, to the extent necessary for
    your health and welfare or that of your dependents or for the production of income, if it is not reimbursed by your employer.
     Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment expenses, such as those
     reported on line 5 of Official Form 122A-1, or any amount you previously deducted.


24. Add all of the expenses allowed under the IRS expense allowances.                                                                                         $5,771.15
    Add lines 6 through 23.




Official Form 122A-2                                                           Chapter 7 Means Test Calculation                                                       page 5


                Case: 19-31136                 Doc# 1          Filed: 10/30/19              Entered: 10/30/19 15:44:54                     Page 70 of 75
Debtor 1             Paul                   Eric                       Parnaste                                             Case number (if known)
                     First Name             Middle Name                Last Name




  Additional Expense            These are additional deductions allowed by the Means Test.
  Deductions                    Note: Do not include any expense allowances listed in lines 6-24.


25.    Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health insurance, disability
       insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your dependents.

        Health insurance                                                        $0.00
        Disability insurance                                                    $0.00
        Health savings account                                     +            $0.00
        Total                                                                     $0.00                   Copy total here → ..............................          $0.00


       Do you actually spend this total amount?

       ❑No. How much do you actually spend?
       ✔Yes
       ❑
26.    Continuing contributions to the care of household or family members. The actual monthly expenses that you will continue to pay for the                       $0.00
       reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your household or member of your immediate
       family who is unable to pay for such expenses. These expenses may include contributions to an account of a qualified ABLE program. 26
       U.S.C. § 529A(b).

27.    Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of you and your family                   $0.00
       under the Family Violence Prevention and Services Act or other federal laws that apply.
       By law, the court must keep the nature of these expenses confidential.


28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
      If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8, then fill in the excess
      amount of home energy costs.                                                                                                                                  $0.00
      You must give your case trustee documentation of your actual expenses, and you must show that the additional amount claimed is reasonable and
      necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83* per child) that you pay                         $0.00
    for your dependent children who are younger than 18 years old to attend a private or public elementary or secondary school.
      You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is reasonable and
      necessary and not already accounted for in lines 6-23.
      * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher than the combined                           $0.00
    food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the food and clothing allowances in the IRS
    National Standards.
      To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for this form. This chart
      may also be available at the bankruptcy clerk’s office.
      You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial instruments to a religious +              $0.00
    or charitable organization. 126 U.S.C. § 170(c)(1)-(2).
32. Add all of the additional expense deductions.                                                                                                                   $0.00
    Add lines 25 through 31.




Official Form 122A-2                                                         Chapter 7 Means Test Calculation                                                           page 6


                Case: 19-31136               Doc# 1          Filed: 10/30/19              Entered: 10/30/19 15:44:54                                Page 71 of 75
Debtor 1                  Paul                            Eric                               Parnaste                                                   Case number (if known)
                          First Name                      Middle Name                         Last Name


 Deductions for Debt Payment


33.    For debts that are secured by an interest in property that you own, including home mortgages, vehicle loans, and other
       secured debt, fill in lines 33a through 33e.
       To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in the 60
       months after you file for bankruptcy. Then divide by 60.
                                                                                                                                                     Average monthly
                                                                                                                                                     payment
        Mortgages on your home

        33a. Copy line 9b here .....................................................................................................→                               $0.00

        Loans on your first two vehicles

        33b. Copy line 13b here ..................................................................................................→

        33c. Copy line 13e here ..................................................................................................→

        33d. List other secured debts:

           Name of each creditor for other                                 Identify property that secures the debt                      Does payment
           secured debt                                                                                                                 include taxes
                                                                                                                                        or insurance?

                                                                                                                                        ❑ No
                                                                                                                                        ❑ Yes
                                                                                                                                        ❑ No
                                                                                                                                        ❑ Yes
                                                                                                                                        ❑ No
                                                                                                                                        ❑ Yes               +
                                                                                                                                                                            Copy total
                                                                                                                                                                  $0.00     here→         $0.00
        33e. Total average monthly payment. Add lines 33a through 33d. ...................................
 34.   Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary for your support or the
       support of your dependents?

       ❑No. Go to line 35.
       ✔Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to keep possession of your
       ❑
           property (called the cure amount). Next, divide by 60 and fill in the information below.

        Name of the creditor                                    Identify property that                                Total cure                     Monthly cure
                                                                secures the debt                                      amount                         amount
                                                                                                                                         ÷ 60 =
                                                                                                                                         ÷ 60 =
                                                                                                                                         ÷ 60 =         +
                                                                                                                                             Total              $0.00       Copy total
                                                                                                                                                                                          $0.00
                                                                                                                                                                            here→
 35.   Do you owe any priority claims such as a priority tax, child support, or alimony—
       that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

       ✔ No. Go to line 36.
       ❑
       ❑Yes. Fill in the total amount of all of these priority claims. Do not include current or ongoing priority claims, such as those you
                  listed in line 19.
                   Total amount of all past-due priority claims..................................................................                                           ÷ 60 ≡




Official Form 122A-2                                                                                    Chapter 7 Means Test Calculation                                                     page 7


                Case: 19-31136                             Doc# 1                 Filed: 10/30/19                         Entered: 10/30/19 15:44:54                      Page 72 of 75
Debtor 1                     Paul                             Eric                                Parnaste                                                                  Case number (if known)
                             First Name                        Middle Name                         Last Name



 36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
     For more information, go online using the link for Bankruptcy Basics specified in the separate
     instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s office.
         ✔ No.
         ❑             Go to line 37.
         ❑Yes.         Fill in the following information.
                        Projected monthly plan payment if you were filing under Chapter 13
                        Current multiplier for your district as stated on the list issued by the
                        Administrative Office of the United States Courts (for districts in Alabama and
                        North Carolina) or by the Executive Office for United States Trustees (for all
                        other districts).                                                                                                               X

                        To find a list of district multipliers that includes your district, go online using the
                        link specified in the separate instructions for this form. This list may also be
                        available at the bankruptcy clerk’s office.
                                                                                                                                                                                                 Copy total
                        Average monthly administrative expense if you were filing under Chapter 13
                                                                                                                                                                                                 here →
 37. Add all of the deductions for debt payment.
     Add lines 33e through 36.................................................................................................................................................................                           $0.00



  Total Deductions from Income

 38. Add all of the allowed deductions.
          Copy line 24, All of the expenses allowed under IRS                                                                   $5,771.15
          expense allowances .............................................................

          Copy line 32, All of the additional expense deductions .........                                                             $0.00

          Copy line 37, All of the deductions for debt payment ..............                                  +                       $0.00

                                                                                   Total deductions                             $5,771.15              Copy total here........................... →                  $5,771.15



Part 3: Determine Whether There Is a Presumption of Abuse


 39. Calculate monthly disposable income for 60 months

           39a.       Copy line 4, adjusted current monthly income .....                                                        $4,847.09


           39b.       Copy line 38, Total deductions..........                                                –                 $5,771.15


           39c.       Monthly disposable income. 11 U.S.C. § 707(b)(2).                                                                                Copy
                                                                                                                               ($924.06)
                      Subtract line 39b from line 39a.                                                                                                 here →                              ($924.06)


                      For the next 60 months (5 years) ........................................................................................                                x 60

                                                                                                                                                                                                        Copy     ($55,443.60)
           39d.       Total. Multiply line 39c by 60. ..............................................................................................                                ($55,443.60)
                                                                                                                                                                                                        here →


 40. Find out whether there is a presumption of abuse. Check the box that applies:
         ✔ The line 39d is less than $8,175.00*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go
         ❑
             to Part 5.

         ❑The line 39d is more than $13,650.00*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
             may fill out Part 4 if you claim special circumstances. Then go to Part 5.

         ❑The line 39d is at least $8,175.00*, but not more than $13,650.00*. Go to line 41.
             * Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment



Official Form 122A-2                                                                               Chapter 7 Means Test Calculation                                                                                      page 8


                   Case: 19-31136                              Doc# 1                 Filed: 10/30/19                           Entered: 10/30/19 15:44:54                                           Page 73 of 75
Debtor 1               Paul                      Eric                        Parnaste                                              Case number (if known)
                       First Name                Middle Name                  Last Name


 41.    41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
             Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
             (Official Form 106Sum), you may refer to line 3b on that form...........................................
                                                                                                                                         x .25
        41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I).
                                                                                                                                                       Copy
             Multiply line 41a by 0.25.
                                                                                                                                                       here →
 42. Determine whether the income you have left over after subtracting all allowed deductions
     is enough to pay 25% of your unsecured, nonpriority debt.
       Check the box that applies:

       ❑Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
           Go to Part 5.

       ❑Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
           of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.


Part 4: Give Details about Special Circumstances


43.    Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
       reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

       ✔ No.
       ❑            Go to part 5.
       ❑Yes.        Fill in the following information. All figures should reflect your average monthly expense or income adjustment for each item. You may
                    include expenses you listed in line 25.


                    You must give a detailed explanation of the special circumstances that make the expenses or income adjustments necessary and
                    reasonable. You must also give your case trustee documentation of your actual expenses or income adjustments.


                       Give a detailed explanation of the special circumstances                                                      Average monthly expense
                                                                                                                                     or income adjustment




Part 5: Sign Below


           By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.




            X                             /s/ Paul Eric Parnaste                                           X
                Signature of Debtor 1                                                                            Signature of Debtor 2

                Date        10/30/2019                                                                          Date
                           MM/DD/YYYY                                                                                   MM/DD/YYYY




Official Form 122A-2                                                          Chapter 7 Means Test Calculation                                                     page 9


                Case: 19-31136                    Doc# 1            Filed: 10/30/19                  Entered: 10/30/19 15:44:54                    Page 74 of 75
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                  Northern District of California

In re
Parnaste, Paul Eric                                                                                                     Case No.
Debtor(s)                                                                                                               Chapter         7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $2,200.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $2,200.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         10/30/2019                                       /s/ Catherine Eranthe
                         Date                                                  Signature of Attorney
                                                                                                                         Catherine Eranthe
                                                                                                                      Bar Number: 095962
                                                                                                                         Eranthe Law Firm
                                                                                                                   4040 Civic Center Drive
                                                                                                                                  Suite 200
                                                                                                                San Rafael, CA 94903-4187
                                                                                                                     Phone: (415) 504-2006

                                                                          Eranthe Law Firm
                                                                             Name of law firm




          Case: 19-31136                  Doc# 1           Filed: 10/30/19                 Entered: 10/30/19 15:44:54                       Page 75 of 75
